REPUBLIQUE DU CONGO
Unité-Travail-Progrès

PLAN DE GESTION
DE L’UNITE FORESTIERE DE PRODUCTION N° 1

DE L’UFE BAMBAMA

Février 2017

cote Racer droup Société ASIA CONGO INDUSTRIES
à | . Route de SARL BP : 302 Dolisie
Ministère de l'Economie Forestière, l'aéroport B.P 1071 Pointe Tel : +242637 98 83/ +242635 05
du Développement Durable et de Noire, République du Congo. 03
l'Environnement Tel : +242 06 806 43 31

Email : simeonlembele@gmail.com
2
Æn DE GESTION DE L'UFP 1 UFE Bambama

TABLE DES MATIERES
TABLE DES MATIERES.................................................................... ue i

LISTE DES TABLEAUX.
INTRODUCTION.
1

. MESURES DE GESTION ENVIRONNEMENTALE

PRESENTATION GENERALE.
1.1 Rappel sur le cadre législatif et règlementaire 2
1.2 Présentation de la société ASIA CONGO INDUSTRIES 3
1.3 Présentation de l’'UFE Bambama 3
13.1 Situation géographique..................................sssss 3
13.2 Rappel sur l'historique de l'exploitation forestière ........................... 6

1.4 Rappel sur les objectifs d'aménagement.

14.1 Objectifs écologiques …
1.4.2 Objectifs économiques .

1.43 Objectifs sociaux

15 Rappel sur les mesures générales d'aménagement... 8
1.5.1 Les séries d'aménagement ....................................,..,.......ss 8
1.5.2 Unités Forestière de production de l’'UFE Bambama ....................... 11

16 Description de l'UFP 1... 13
16.1 Situation administrative et géographique ..........................,........ 13
1.6.2 Contenance et contenu de l'UFP 1....................................,..,...

MESURES DE GESTION DE LA SERIE DE PRODUCTION DE L'UFP 1.
2.1 Essences aménagées et diamètre d’exploitabilité

2.11  Essences aménagées

2.1.2  Diamètres d’exploitabilité...................,...........,...................
2.2 Possibilité moyenne annuelle... 22
2.3 Assiettes Annuelles de Coupe (AAC)... 23
2.3.1 Superficie des AAC...............,......4.4,44 esse sessesessses 23
2.3.2 Description des limites des assiettes annuelles de coupe de l’UFP1.....…. 26
2.3.3 Règles de l'exploitation des Assiettes Annuelles de Coupe (AAC) .......…. 42

2.3.4 Règles d'exploitation à impact réduit (EFIR)

3.1 Série de production.

3.2 Série de protection...
3.3. Série de développement communautaire... 52
3.4. Série de recherche ss 52
2
Æn DE GESTION DE L'UFP 1 UFE Bambama

4. MEUSRES DE GESTION DE LA FAUNE

4. Mise en place d’un système de gestion participative et définition de zones de chasse
autorisée dans la concession...

4.2 Révision du règlement interne à La Société... 54
4.3 Appui à la mise en place de l'USLAB............... ns 54
44 Contrôles aux points d'entrées de la concession ss

4.5 Fermeture des routes après exploitation de l’'AAC

4.6 Approvisionnement alternatif en viande

5 ORIENTATIONS INDUSTRIELLES...
5.1. Conditions nécessaires pour le développement industriel... 55
5.2 Orientations sur le court et le moyen terme ss 55

6. MESURES DE GESTION DU VOLET SOCIO-ECONOMIQUE 56

7. MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN DE GESTION... 57
7.1. Rôles et tâches des acteurs dans la mise en œuvre de l’aménagement 57
7.2. Contrôle de la mise en œuvre des documents de gestion (équipe d’aménagement,
mesures de gestion, EC.) rennes 57
7.3. Plan annuel d'exploitation... sise 58
7.4. Audits

7.6. Suivi post-exploitation (dégâts, qualité de l’exploitation, etc.

8. CHRONOGRAMME DES ACTIVITES ss 59
CONCLUSION inner 61
Bibliographie 62
2
Æn DE GESTION DE L'UFP 1 UFE Bambama

LISTE DES SIGLES ET ABREVIATIONS

AAC Assiette Annuelle de Coupe

ACFAP Agence Congolaise de la Faune et des Aires Protégées
ATIBT Association Technique Internationale des Bois Tropicaux
CAT Convention d'Aménagement et de Transformation

CIB  Congolaise Industrielle de Bois

CVPFNL Centre de Valorisation des Produits Forestiers Non Ligneux
DCOP Direction de la Coopération

DCV Direction de la Communication et de la Vulgarisation

DEP Direction des Etudes et de la Planification

DFF Direction du Fonds Forestier

DGDD Direction Générale du Développement Durable

DGEF Direction Générale de l'Economie Forestière

DHP Diamètre à Hauteur de Poitrine

DMA Diamètre Minimum d'Aménagement

DME Diamètre Minimum d'Exploitation

EFIR Exploitation Forestière à Impact Réduit

FDL Fonds de Développement Local

MEFE Ministère de l'Economie Forestière et de l'Environnement

MEFDD Ministère de l'Economie Forestière et du Développement Durable

OIBT Organisation Internationale des Bois Tropicaux

PA Plan d'Aménagement

PAE Plan Annuel d'Exploitation

PFNL Produits Forestiers Non Ligneux

PG Plan de Gestion

SCPFE Service de Contrôle des Produits Forestiers à l’Exportation
SDC Série de Développement Communautaire

ACI ASIA CONGO INDUSTRIES

SNR Service National du Reboisement

UFE Unité Forestière d'Exploitation

UFP Unité Forestière de Production

UTM Universal Tranverse Mercator

USLAB Unité de Surveillance et de Lutte Anti-Braconnage
TEREA Terre Environnement Aménagement

VMA Volume Maximum Annuel

iii
2
Æn DE GESTION DE L'UFP 1 UFE Bambama

LISTE DES TABLEAUX
Tableau 1 : Surface des AAC attribuées à la société ASIA CONGO INDUSTRIES entre 2008

Tableau 2: Superficie des différentes séries d'aménagemen
Tableau 3: Possibilité de récole par UFP et écarts par rapport à l'équivolume
Tableau 4: Coordonnées géographiques des points limites de l'UFP 1
Tableau 5: Superficies des strates utiles de l'UFP 1
Tableau 6 : Possibilité en essences objectif sur l'UFP 1
Tableau 7 : Liste des essences aménagées par groupe d'aménagement .
Tableau 8 : DMA fixés et taux de reconstitution correspondants (pour une rotation de
25 ans).
Tableau 9 : Volumes moyens annuels indicatif (m3) pour l'UFP 1
Tableau 10: Années d'ouverture et de fermeture des AAC de l'UFP 1
Tableau 11: Superficies SIG et volumes des AAC de l'UFP 1
Tableau 12: Coordonnées géographiques des points limites de l'AAC
Tableau 13: Superficies des formations végétales de l'AAC 1...
Tableau 14: Coordonnées géographiques des points limites de l'AAC
Tableau 15: Superficies des formations végétales de l'AAC 2
Tableau 16: Coordonnées géographiques des points limites de l'AAC
Tableau 17: Superficies des formations végétales de l'AAC 3
Tableau 18: Coordonnées géographiques des points limites de l'AAC 4
Tableau 19: Superficies des formations végétales de l'AAC 4
Tableau 20: Coordonnées géographiques des points limites de l'AAC 5
Tableau 21: Superficies des formations végétales de l'AACS5
Tableau 22: Principales règles de gestion de la faune dans les différentes zones de chasse

de l'UFE Bambam@ iii 49

LISTE DES CARTES
Carte 1 : Limites de l’UFE Bambama ss
Carte 2 : Historique de l'exploitation forestière sur l'UFE BAMBAMA
Carte 3: Les différentes séries d'aménagement de l'UFE Bambama .
Carte 4: Limites des UFP
Carte 5: Formations végétales de l'UFP 1.
carte 6: Assiettes Annuelles de Coupe UFP 1
carte 7: Formation végétale de l'AAC 1...
Carte 8: Formations végétales de l'AAC 2
Carte 9: Formations végétales de l'AAC 3 ..
Carte 10: Formations végétales de l'AAC 4
Carte 11 : Formations végétales de l'AAC 5

Æn DE GESTION DE L'UFP 1 UFE Bambama

INTRODUCTION

La mise en œuvre de la politique nationale en matière de gestion durable des
écosystèmes forestiers a considérablement évolué ces dix dernières années en
République du Congo. Le Ministère du Développement Durable, de l'Économie
Forestière et de l'Environnement a lancé depuis 2000, un programme d'élaboration des
plans d'aménagement durable dans des concessions forestières.

L'Unité Forestière d'Exploitation (UFE) Bambama a été attribuée à la Société Asia
Congo Industries SARL par signature d’une convention d'aménagement et de
transformation (CAT) N° 1 /MEFE/CAB/DGEF du 20 Janvier 2006, et ceci pour une
durée de validité fixée à quinze (15) ans.

Compte tenu de la complexité du processus d'élaboration des plans d'aménagement, la
société ASIA CONGO INDUSTRIES avec l'appui du Ministère en charge des forêts a crée
une Cellule d'aménagement puis signé un contrat d'assistance technique avec le bureau
d’études GTGC dans le cadre de la réalisation des travaux y relatifs de l’'UFE Bambama.

Le Plan d'Aménagement (PA) est un document stratégique qui répond aux exigences
légales en matière de gestion forestière durable et prescrit les grandes lignes de la
gestion de l’UFE à l'échelle d’une rotation. Le Plan d'Aménagement est décliné et
complété dans les Plans de Gestion (PG) des Unités Forestières de Production et les
Plans Annuels d'Exploitation (PAE).

Le Plan de Gestion concerne l'étape d'application ou de mise en œuvre du Plan
d'Aménagement, une fois que celui-ci est élaboré et approuvé par l'administration en
charge des forêts. Cette phase de gestion, est établie préalablement à l'ouverture de
chaque Unité Forestière de Production (UFP), généralement quinquennal qui décrit en
détail le processus de mise en exploitation durable sur chaque UFP. Ce plan de gestion
doit présenter le programme d'exploitation et l’ensemble des actions à mener pendant
toute la durée de mise en exploitation de l’'UFP concernée. Il doit être pour l'exploitant
forestier un véritable outil de travail et de planification à moyen terme.

Ce document est le premier plan de gestion quinquennal (UFP 1) de l’'UFE Bambama. Il
est élaboré après la validation du plan d'aménagement de ladite UFE. Il fixe ainsi des
prescriptions d'aménagement pour les différentes subdivisions (Assiettes Annuelles de
Coupes) de l'unité forestière de production dès janvier 2016. A cet effet, ce plan de
gestion quinquennal de l'UFP 1 est conçu pour assurer à moyen terme la mise en œuvre
du plan d'aménagement de l’'UFE Bambama dont la rotation est de 25 ans. La période
relative à l'exploitation de l’UFP 1 est de 2016 à 2021.

Il est important de noter que le plan quinquennal de gestion sera complété chaque
année par le plan annuel d'exploitation qui, conformément à la législation forestière en
République du Congo, doit être déposé à l'administration forestière l’année précédant
l'exécution de la coupe annuelle. Tout comme le plan de gestion, le plan annuel
précisera des règles d'exploitation et de mise en application du plan d'aménagement au
niveau de l’Assiette Annuelle de Coupe de l’'UFE Bambama.

Cette planification prépare préalablement l'intégration de la société ASIA CONGO
INDUSTRIES dans le processus de gestion durable aux travers de nouvelles pratiques,
qui permettent à la société ACI de parvenir à surmonter à la fois les exigences de l’APV-
FLEGT et de certification.
2
Æn DE GESTION DE L'UFP 1 UFE Bambama

1.
11

Le cad

PRESENTATION GENERALE
Rappel sur le cadre législatif et règlementaire

re législatif et réglementaire qui régit l’ensemble des modalités de gestion des

ressources forestières de l’UFE repose sur les textes suivants :

Les dis

Loi n° 16-2000 du 20 novembre 2000 portant code forestier et ses textes
d'application, notamment le Décret n° 2002-437 du 31 décembre 2002 fixant les
conditions de gestion et d'utilisation des forêts ;
Loi n° 14-2009 du 30 décembre 2009 modifiant certaines dispositions de la loi n°16-
2000 du 20 novembre 2000 portant Code forestier ;

Loi n° 003-91 du 23 avril 1991 sur la protection de l’environnement ;
Loi n° 37-2008 du 28 novembre 2008 sur la faune et les aires protégées
Loi n°10-2004 du 26 mars 2004 fixant les principes généraux applicables aux

régimes domanial et foncier, notamment aux droits des personnes physiques et
morales sur les sols.

L'arrêté N° 3450/MDDEFE/CAB du 2 Avril 2012, portant modification de l'arrêté
N° 8520/MEFE/CAB du 23 décembre 2005 définissant les unités forestières
d'exploitation de la zone I Lékoumou dans le Secteur forestier Sud.

positions réglementaires concernant les droits et obligations de l’entreprise et de

ses salariés reposent sur les textes suivants :

Code du Travail de la République du Congo, Loi n° 45/75 du 15 mars 1975 et Loi
n° 6/96 du 6 mars 1996 ;

Code de Sécurité Sociale en République du Congo (Loi n° 004/86 du 25 février
1986) ;

Convention collective des entreprises forestières en République du Congo du 05 juin
2014

Accord d'établissement ;

Règlement intérieur de l’entreprise.
2
Æn DE GESTION DE L'UFP 1 UFE Bambama

1.2 Présentation de la société ASIA CONGO INDUSTRIES

La société ASIA CONGO INDUSTRIES est une société à capitaux sino-malais. Elle est

constituée en société à responsabilité limitée de droit congolais. Elle a pour objet

l'exploitation forestière, la transformation, le transport et la commercialisation des bois

et des produits dérivés du bois. Son capital est fixé à 50 000 000 FCFA. Le siège social

est installé à Matsendé- Dolisie où sont concentrées les activités de transformation des

bois.

La société ASIA CONGO INDUSTRIES selon les données de 2014, emploie plus de 1 000

agents (expatriés et nationaux) qui évoluent soit à la direction générale à Dolisie, soit

dans les chantiers forestiers, soit à la direction commerciale à Pointe-Noire.

Elle est attributaire de quatre UFE (Ngongo-Nzambi, Bambama, Massanga et Louvakou)

qui font l’objet d’une CAT signée entre le gouvernement congolais et la société ASIA

CONGO pour une durée de 15 ans.

Ses activités sont réparties principalement sur trois sites :

-_ Dolisie, où se trouve la direction générale de la société, abrite les différents

services (Administration, Divers Ateliers, Approvisionnement, Aménagement,
Informatique, Comptabilité etc.) et l'unité industrielle de transformation ;

“Pointe Noire qui est une agence de transit comprenant le service commercial ;

“ Les chantiers d'exploitation de Bambama, Massanga, Louvakou et Ngongo-
Nzambi, qui alimentent en grume la totalité de la production de la scierie du site
de Dolisie.

Le matériel d'exploitation forestière de la société ASIA CONGO INDUSTRIES est adapté
aux conditions locales d'exploitation. L'unité de transformation comprend : la scierie, le
déroulage et le tranchage.

Le montant des investissements se chiffre à 25 217 000 000 FCFA, dont 8 629 000 000
FCFA d'investissements prévisionnels.

13 Présentation de l’UFE Bambama
1.3.1 Situation géographique

L'UFE Bambama est située au Sud Congo, dans le département administratif de la
Lékoumou, UFA Sud 7 Bambama et projection UTM 33 sud. Elle couvre une superficie
administrative de 145 000 ha et est définie par l'Arrêté n°8520/MEFE/CAB du 23
décembre 2005, définissant les unités forestières d'exploitation de la zone I Lékoumou
dans le secteur forestier Sud. Elle a été concédée à la Société Asia Congo SARL par
signature d’une convention d'aménagement et de transformation (CAT) N° 1
/MEFE/CAB/DGEF du 20 Janvier 2006, et ceci pour une durée de validité fixée à quinze
(15) ans. Cependant la superficie des limites numérisées est de 143 930,35 ha. La
superficie totale utile calculée sous SIG est de 133 935,86 ha.

Les concessionnaires des UFE mitoyennes sont :

- _ SICOFOR, pour l’'UFE Létili ;

-__ TAMAN INDUSTRIES Ltd, pour l'UFE Mpoukou Ogooué.
L'UFE Bambama est définie ainsi qu'il suit :
Æn DE GESTION DE L'UFP 1 UFE Bambama

Au Nord : Par le parallèle 02°20’39,2”Sud, depuis la rivière Djimi jusqu'à la rivière Bili ;
puis par la rivière Bili en aval jusqu’à la confluence avec la rivière Loua ; ensuite par la
rivière Loua en aval jusqu’à sa confluence avec la rivière Ogooué ; puis par la rivière
Ogooué en amont jusqu’à sa confluence avec la rivière Djoulou ; ensuite de la rivière
Djoulou en amont jusqu’au pont de la route Bambama -Zanaga, puis de la Zanaga-
Bambama en direction de Bambama jusqu'au carrefour de Mouyali; ensuite par la
route Bambama- Mossendjo depuis le village Mouyali jusqu’à l'intersection avec la
parallèle 02°28’35,3"Sud.

A L'Est : Par la Frontière Congo-Gabon

Au Sud: Par la rivière Loula en amont jusqu’à la confluence avec une rivière non
dénommée aux coordonnées géographiques suivantes: Sud: 02°52’00,0” Est:
13°15'54,8”, ensuite par cette rivière non dénommée en amont jusqu’au parallèle
02°4453,6"Sud , puis par ce parallèle vers l'Est jusqu’à la rivière Loula à 8 200m
environ ; ensuite par la rivière Loula en amont jusqu'au parallèle 02°41’44,4”Sud , puis
par une droite de 15 400 m orientée à l'Est géographique ; ensuite par une droite de
49200m environ orientée à 300°.

A L'Ouest : Par une droite Nord -Sud de 49 600m environ depuis la route Bambama -
Mossendjo jusqu’à la rivière Loua.

La carte 1 de la situation générale présente les limites de l’UFE Bambama.
€ Ÿ PLAN DE GESTION DE L'UFP 1 UFE Bambama

UFE Létili

UFE Mpoukou Ogooué

République
À Centrafri

Cameroun. |

@  Cheflieu de district AMI FE Bambama
— Route publique UFE voisines

Route forestière principale
Rivière principale
Elipsoide: WGS 1984, 25
Projection: UTM Zone 335

T
305000 410000
GTG Congo, Pointe Noire, Décembre 2014

Carte 1 : Limites de l'UFE Bambama
(ER DE GESTION DE L'UFP 1 UFE Bambama

1.3.2 Rappel sur l'historique de l'exploitation forestière

L'UFE se trouve dans une zone qui a antérieurement été inventoriée à la suite d’un
contrat conclu entre le PNUD et le Congo en 1961, ceci dans le cadre de la réalisation du
projet relatif à la planification de la mise en valeur des ressources forestières de la zone
Sibiti-Zanaga. Ces travaux ont été lancés à partir de février 1971 par deux agences
d'exécution (CTFT et POLYTECHNA) et ont couvert une superficie totale de 750 000
hectares.

On note cependant que l'absence de référentiel technique suffisant en aménagement
forestier n’a pas permis d'atteindre le niveau de performance attendu.

En ce qui concerne l'exploitation forestière, l’UFE Bambama a été ultérieurement
exploitée par la société SOCOBOIS.

De 2008 à nos jours, l'UFE est exploitée par la société ACI.
Les surfaces des Assiettes Annuelles de Coupes (AAC) attribués à la société ASIA CONGO
INDUSTRIES sont présentées dans le tableau 1 et leurs limites localisées sur la carte 2.

Tableau 1 : Surface des AAC attribuées à la société ASIA CONGO INDUSTRIES entre
2008 et 2015

2008 8 604 6%
2009 14 646 10%
2010 16 748 12%
2011 25 418 18%
2012 10 584 7%
2013 19 023 13%
2014 28 297,72 20%
2015 20 609.28 14%

NB : La superficie de l'Assiette Annuelle de Coupe AAC 2015, est localisée sur une zone de
repasse de certaines parties des AAC 2007, 2008, 2009 et 2010.
(en DE GESTION DE L'UFP 1 UFE Bambama

340000
ñ

375000
L

UFE Létili

Bambama

V
Elipsoide: WGS 184, Projection: UTM Zone 335

340000
Sources: Cellule d'aménagement ASIA CONGO INDUSTRIES SARL

UFE Mpoukou Ogooué

Habitat
@ Chef lieu de district
® Village
Routes et pistes
=— Route publique
Route forestière principale
Route forestière secondaire
—-— Piste d'exploitation
Réseau hydrographique
Rivière principale
— Rivière secondaire

C1 Limite UFE

Assiette Annuelle de Coupe (AAC)
EN ua 2007
UM vu 2008

VMA 2009
VMA 2010

M vu 2011
Eu] vua 2012
D ua 2013
EM va 2014

375000

Carte 2 : Historique de l'exploitation forestière sur l'UFE BAMBAMA

GTG Congo. Pointe Noire, Août 201-
Æn DE GESTION DE L'UFP 1 UFE Bambama

1.4

Rappel sur les objectifs d'aménagement

La gestion durable des massifs forestiers vise à atteindre des objectifs fondamentaux
dont le fondement se situe autour des fonctions :

écologique liée à la conservation et à la protection des écosystèmes ;
économique liée à la production des biens et services ;
sociale liée à l'amélioration du bien-être des populations humaines.

1.4.1 Objectifs écologiques

conservation de la biodiversité ;

protection et restauration des sols ;

respect impératif des berges, des sources et versants, ainsi que d’autres milieux
nécessitant des règles de gestion particulière ;

surveillance des influences menaçantes du milieu naturel sur l’homme (maladies
tropicales endémiques, zoonoses etc..).

1.4.2 Objectifs économiques

sécurisation de la production soutenue des biens spéciaux, infrastructures,
services de conduites particulières, etc) ;

développement monétaire (intrant, gain, rendement pur) ;

sûreté et construction des réserves par la sylviculture et le choix des essences,
etc….).

14.3 Objectifs sociaux

15

amélioration de cadre de vie et bien être des populations ;

organisation et aménagement du territoire (capacité à fournir et à fixer des
emplois, et gestion participative) ;

développement du patrimoine culturel ;

aménagement des bases de données numériques, de bibliothèque ou écothèque
pour les usagers de la forêt.

Rappel sur les mesures générales d'aménagement

1.5.1 Les séries d'aménagement

L'UFE est divisée en séries d'aménagement (carte 3). Une série d'aménagement
représente un ensemble de territoires forestiers de même vocation principale,
présentant les mêmes objectifs d'aménagement. Chaque série possède donc des règles
de gestion qui lui sont propres.

L'aménagement distingue cinq séries :
(ER DE GESTION DE L'UFP 1 UFE Bambama

1)

2)

3)

4)

5)

La série de production : cette série a pour vocation principale la production
durable de bois d'œuvre pour l'exportation et l’approvisionnement des usines de
transformation.

La série de conservation : cette série est soustraite à l'exploitation forestière
pour constituer des zones témoins, représentatives des écosystèmes forestiers
de l’'UFE.

La série de protection : cette série, qui rassemble toutes les zones humides, est
protégée de l'exploitation, à l'exception des routes forestières qui peuvent les
traverser.

La série de développement communautaire : cette série est réservée aux
activités de proximité des communautés villageoises, principalement
l'agriculture, mais aussi une partie de la chasse, de la pêche et de la collecte des
autres produits forestiers pour les usages domestiques des populations.

La série de recherche : cette série est transversale aux autres séries. Les actions
de recherche pourront être menées dans toute série d'aménagement.

Les superficies des différentes séries sont données dans le Tableau 2.

Tableau 2: Superficie des différentes séries d'aménagement

Production 123 028 85,5
SDC 7430 5,1
Série de protection 7 890 5,5
Protection des savanes 4327 3,0
Protection des pentes 1971 1,4
Protection des cours d'eau et zones humides 1598 1,1
Conservation 5576 3,9

NB : il faut noter que la série de recherche, à l'inverse des autres séries, ne fait pas l'objet

d'une délimitation fixée exclusivement réservée aux objectifs définis.

Les différentes séries d'aménagement de l’'UFE Bambama sont matérialisées dans la
carte 3.
Ra DE GESTION DE L’UFP 1 UFE Bambama

305000 375000
ñ L

T
9735000

UFE Létili

UFE Mpoukou Ogooué

@ Cheflieu de district Séries d'aménagement

@ Vilage À || Série de conservation
=— Route publique AM Série de production
Route forestière principale M Protection des cours d'eau
Cl cimite UFE I Potsction des pentes

| Protection des savanes

Série de développement communautaire

20

Elipsoide: WGS 1984. Projection: UTM Zone 33S

T
305000 340000 375000
Sens AR di drones GTR Lana et CNTAFIPAREE TA nan Pointe Race Para Pa

Carte 3: Les différentes séries d'aménagement de l'UFE Bambama

10
(€ O2 DE GESTION DE L’UFP 1 UFE Bambama

1.5.2 Unités Forestière de production de l’'UFE Bambama

Sur la base d’une rotation de 25 ans, la série de production est divisée en cinq Unités
Forestières de Production (UFP) d’une durée de cinq ans chacune. Chaque UFP offre à
peu près le même volume exploitable en essences objectifs.

Le tableau 3 présente les superficies et les possibilités de chacune des UFP de l’UFE
BAMBAMA.

Tableau 3: Possibilité de récole par UFP et écarts par rapport à l’équivolume

UFP 1 21289 5ans 4258 497 230 99 446 0.24%
UFP2 26 132 5ans 5 226 475 783 95157 -4.08%
UFP 3 26216 5ans 5 243 513115 102 623 3.45%
UFP 4 24353 5ans 4871 509 895 101 979 2.80%
UFP5 25 038 5ans 5 008 484 056 96811 -2.41%

Les limites des UFP sont présentées à la carte 4.
on DE GESTION DE L’UFP 1 UFE Bambama

290000 nn 360000 550000
. Ë
® Vilage Limite UFE
= Route publique UFP
— Route forestière principale MM LFP : (2016-2020
Route forestière secondaire DM UFP 2 (2021-2025)
e |-— Riviere principale D LFP 3 (2026-2030 -
84 Riviere secondaire D LFP 4 (2031-2035) 8
& 8
Ês éries d'aménagement AB LFP 5 (2056-2040) &
Conservation
Protection des cours d'eau
20 40 Protection des pentes
Sa a
Etipsoide: WGS 1984, Projection: UTI Zone 335 Développement communautaire
290000 320000 350000 380000
Carte 4: Limites des UFP

12
Ra DE GESTION DE L’UFP 1 UFE Bambama

1.6 Description de l'Unité Forestière de Production UFP 1

1.6.1 Situation administrative et géographique

L'Unité Forestière de Production (UFP) 1 est située au nord ouest de l’'UFE BAMBAMA.
Elle couvre une superficie de 21 289 ha et est délimitée ainsi qu'il suit:

Le point d’origine 0, confondu au point A, de coordonnées géographiques
02°35’27.1”Sud et 13°13’25.0”Est, est situé au croisement du layon limitrophe des UFE
BAMBAMA (ACI) et MPOUKOU OGOUEE (TAMAN) avec la route Forestière principale
reliant MOSSENDJO à BAMBAMA.

Au Sud : Du point A, On suit la route principale en direction de l’Est en passant par le
nouveau Camp de BAMBAMA, c’est le point B de coordonnées géographiques 02°
37/00.8”Sud ; 13°14’45.9”Est. Puis de ce point B on suit la route de BAMBAMA jusqu’au
carrefour avec la route du chantier, c’est le point C de coordonnées géographiques
02°37'33.5"’Sud et 13°16’46.0"Est.

De ce point en suivant la route du chantier, jusqu’au pont sur un bras d’une rivière non
dénommée, c’est le point D de coordonnées géographiques 02°3712,24”Sud ;
13°17/22,10"Est

Du point D, on suit le bras de cette rivière non dénommée en aval, en passant par le
point E, de coordonnées géographiques 02°38’3,08”"Sud ; 13°19’3,8”Est, débouchant sur
la rivière LOULA au point F de coordonnées géographiques 02°38’29,3”Sud ;
13°20’28,6"Est, ensuite par la rivière LOULA en aval jusqu’au pont sur la route
forestière principale de BAMBAMA, c'est le point G de coordonnées géographiques
02°39’24,4"”Sud ; 13°20/42,35"Est.

A L'Est : Depuis le pont de la rivière LOULA, on suit la route forestière principale de

BAMBAMA ,en passant par les points H de coordonnées géographiques
02°39’22,8"Sud ;13°20’48,8”Est, le point I de coordonnées géographiques
02°38’35,42”Sud ;13°21’4,13”Est, le point J de coordonnées géographiques
02°37'47,9"Sud ;13°2435,33/"Est, Jusqu'au carrefour avec une route forestière
secondaire, c'est le point K de coordonnées géographiques
02°36’13,01”Sud ;13°2436,50"Est. De ce point, on suit la route forestière principale de

Bambama en direction Nord-Ouest, en passant par le point L de coordonnées
géographiques 02°35’31,6”Sud ; 13°22’23,4’Est, jusqu’au carrefour avec la route
forestière secondaire, c'est le point M de coordonnées géographiques 02°33’30,8”Sud ;
13°22'54,5"Est.

Depuis le point M, on suit la route forestière secondaire jusqu’au layon limitrophe des
UFE Bambama (Asia Congo) avec Létili (Sicofor), c’est le point O de coordonnées
géographiques 02°32’10,1”Sud ; 13°20’54,6”Est, en passant par le point N de
coordonnées géographiques 02°32’9,5”Sud ; 13°20’52,8”Est.

Au Nord : Par le layon limitrophe des UFE Bambama ( Asia Congo) et Létili ( Sicofor),
depuis le point N vers l'Ouest jusqu’à la route forestière secondaire au point S de
coordonnées géographiques 02°29,37,5”Sud ;13°15”2,1"Est, en passant par les points P
de coordonnées géographiques 02°31'15,07”Sud ;13°17/39,6”Est, puis Q de
coordonnées géographiques 02°30’35,0”Sud ;13°16/45,3”Est et R de coordonnées
géographiques 02°29’49,4”Sud ;13°13/30,2”Est.

13
Ra DE GESTION DE L’UFP 1 UFE Bambama

A l'Ouest : Par la route forestière secondaire reliant le point S au point V, croisement
avec le layon limitrophe des UFE Bambama ( ACI) et Mpoukou Ogooué (TAMAN) de
coordonnées géographiques 02°30’38,6”’Sud ;13°13'30,2”Est, passant par le point U de
coordonnées géographiques 02°30’20,4”’Sud ;13°1413,9”Est, et par le point T de
coordonnées géographiques 02°30’11,3”’Sud ;13°15’2,13”Est.
Ensuite depuis le point V, en direction sud, on suit le layon limitrophe ASIA CONGO-
TAMAN, en passant par le point W de coordonnées géographiques 02°34’38.0”Sud ; 13°
13’28.0”Est, sur une distance de 8900 mètres environ jusqu’au point À confondu au
point O, bouclant ainsi le polygone de L’Unité Forestière de Production 1 de l'UFE
BAMBAMA.

Les coordonnées géographiques es points limites de l’UFP 1 sont présentés dans
le tableau ci-dessous.

Tableau 4: Coordonnées géographiques des points limites de l'UFP 1

Points UTM Coordonnées géographiques
X Y Sud Est
A 302394 9713487 02°35727.1” 13°1325.0”
B 304992 9710662 02° 3700.8” 13°1445.9”
€ 308727 9709634 02°37/33.5” 13°16/46.0”
309798 9710273 02°37/12,24” 13°17/22,10”
E 312999 9708710 02°383,08” 13°193,8”
F 315627 9707891 02°38’29,3” 13°20’28,6”
G 316064 9706182 02°39°24,4” 13°20’42,35”
H 316215 9706257 02°39722,8” 13°20’48,8”
316712 9707690 02°38/35,42” 13°21/4,13"
323325 9709197 02°37'47,9” 13°2435,33"
K 323280 9712112 02°36’13,01” 13°2436,50”
L 319144 9713395 02°35’31,6” 13°2223,4"
M 320150 9717095 02°33'30,8” 13°22/54,5"
N 317971 9718100 02°329,5” 13°20/52,8”
0 316361 9719572 02°32710,1” 13°20/54,6”
310404 9721240 02°31/15,07” 13°1739,6”
Q 308677 9722473 02°30/35,0” 13°16/45,3"
306161 9723870 02°29'49,4” 13°1330,2”
S 305483 9724233 02°29/37,5” 13°15/2,1”
T 305483 9723202 02°30/11,3” 13°15/2,13"
U 304001 9722927 02°30720,4” 13°1413,9”
V 302432 9723221 02°30’38,6” 13°1330,2”
W 302394 9714994 02°34’38.0” 13° 1328.0”

Les formations végétales, ainsi que les limites de l'UFP 1 sont représentées par la carte
ci-dessous:

14

on DE GESTION DE L’UFP 1 UFE Bambama

République du Congo
Ministère de Economie Fore stèrs et du Développement Durable

ASIACONGO INDUSTRIES SARL UFP 1, UFE Bambama: Carte des formations végétales GTG CONGO SARL

UFE Létili

À Limite FE Formations sur sols hydromorphes

© va Formations forestières sur sol ferme IN 4 uarécageuse ondée Ten porarement

Routes et pistes UM 5 o2nse umice semperurente à nue sensé Gi% à 100%) Espaces non forestiers
— roue pute DM 2 0e Hunce Senpenrete à aie cena go à 60%) D suvone aronstve
— route mrestère pnraraie [I rorèt secondaire adute à fra denat (61% à 100% }) Cuture abandonnés en Régénerstion

Route teste seconde IN rar Secondaire Adute à file densté (20% à 20%)

Route Sorpbteton Loré Secanaar Jeune D:
Réseau hydrographique Forêt Secondaire Jeune à Musangs cecropioides

Rivière prncpaie

Rivière aecondeire

Soures Irerprtsten es mages caelRoee Rap GE 2 PRaDDraphis aérees eon pe Fa Es Opus valens lera care IGN etre ves GPS EEE EEE 72

Carte 5: Formations végétales de l'UFP 1

15
(€ O2 DE GESTION DE L’UFP 1 UFE Bambama

1.6.2 Contenance et contenu de l'UFP 1

- Contenance de l'UFP 1.

La cartographie des formations végétales de l'UFP1 présente différentes strates
parmi lesquelles :

° _Les formations forestières sur sol ferme (92,7%) ;

° _Les formations sur sols hydromorphes (5,6%).

La description de ces deux types d'occupation du sol a ensuite été affinée et subdivisée
en un certain nombre de strates en s'appuyant sur la classification de Yangambi (1956)
et de la FAO (1976). Les détails sont donnés dans le tableau ci-dessous.

Tableau 5: Superficies des strates utiles de l'UFP 1

Forêt Dense Humide Sempervirente à forte densité

(61% à 100%) FDHS/b| 842,18 4,0

Forêt Dense Humide Sempervirente à faible densité

(20% à 60%) FDHS/d | 937,85 4,4

Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 13112,96 61,6
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 19,94 0,1

Forêt Secondaire Jeune FSJ 4821,82 22,6

Forêt Secondaire Jeune à Musanga cecropioides FS(mc)] 0 0

Forêt Marécageuse Inondée Temporairement FMIT 1183,61 5,6

16
Ra DE GESTION DE L’UFP 1 UFE Bambama

- Contenu de 'UFP 1

La possibilité est l'estimation du volume maximum de bois qu'il est possible de récolter
dans l’UFP. Le calcul de la possibilité est basé sur le volume estimé par l'inventaire
d'aménagement.

Les volumes exploitables et commercialisables en essences objectif et en essences de
promotion dans l’'UFP 1 sont présentés respectivement dans le tableau 5. Ces volumes
sont obtenus après application des coefficients d’exploitabilité et de commercialisation
sur les résultats bruts d'inventaire d'aménagement.

La possibilité exploitable représente le potentiel de bois pouvant être abattu, après
abandon des arbres dont la qualité sur pied ne justifie pas leur exploitation.

La possibilité commerciale par UFP correspond au volume sorti de forêt qui pourra être
valorisé sous forme de grumes destinées à l'exportation ou pour l’approvisionnement
des industries.

Les résultats du contenu théorique de l'UFP 1 sont détaillés dans le tableau ci-dessous:

Tableau 6 : Possibilité en essences objectif sur l'UFP 1

Vol Vol Vol

brut | exploitable | Vol Exploit | commercialisable | Vol comm
Essences (m°) (m°) (m*/ha) (mi) (m*/ha)
Acajou 0 0 0,00 0 0
Dibétou 3100 2325 0,11 1929,75 0,09
Douka 1085 857 0,04 694,15 0,03
Doussié
bipendensis 1125 810 0,04 656,1 0,03
Doussié pachyloba | 4850 3492 0,16 2828,5 0,14
Iroko 0 0 0,00 0 0,00
Kossipo 0 0 0,00 0 0,00
Longhi blanc 895 644 0,03 515,2 0,02
Moabi 710 533 0,03 405,1 0,02
Movingui 25210 18655 0,88 15670,2 0,75
Okan 8165 4491 0,21 3143,7 0,15
Okoumé 383905 272573 12,80 212606,95 10,16
Padouk blanc 7020 4984 0,23 3837,7 0,18
Padouk rouge 15330 10731 0,50 8262,85 0,40
Pao rosa 5500 3245 0,15 2693,35 0,13
Sipo 0 0 0,00 0 0,00
Tali 40340 26221 1,23 20714,6 0,99
UFE Bambama 497235 349561 16,42 273958,15 13,10

17

Ra DE GESTION DE L’UFP 1 UFE Bambama

2. MESURES DE GESTION DE LA SERIE DE PRODUCTION DE L’UFP 1

2.1

Essences aménagées et diamètre d’exploitabilité

2.1.1 Essences aménagées

En concertation avec l’entreprise, une liste d’essences aménagées a été définie. Ces
essences ont été réparties en 3 groupes :

les essences objectifs : il s’agit des essences les plus importantes pour la
viabilité économique de l’entreprise ASIA CONGO INDUSTRIES, pour lesquelles la
commercialisation à court terme est assurée dans les conditions actuelles du
marché. C’est sur la possibilité de ces essences qu'a été effectué le découpage de

l'UFE en Unités Forestières de Production (UFP) équivolumes ;

les essences de promotion: il s’agit des essences secondaires, actuellement
exploitées dans une moindre mesure par ASIA CONGO INDUSTRIES, ou dont
l'exploitation serait à promouvoir à court ou moyen terme, en fonction du
développement des industries et de l’évolution du marché. Leur possibilité a été
calculée, mais n'intervient pas dans le découpage en UFP ;

les essences interdites d'exploitation: il s’agit des essences aux propriétés
technologiques connues et pour lesquelles il existe un marché, mais qui n’ont été
trouvées sur l’'UFE qu'en très faible quantité (voire pas du tout) lors des
inventaires d'aménagement. Par mesure de précaution, il a été choisi de les
soustraire de l’exploitation.

La liste par groupes des essences aménagées est donnée par le tableau 7.

Tableau 7 : Liste des essences aménagées par groupe d'aménagement

Essences Noms scientifiques Familles
Essences objectifs

Acajou Khaya anthotheca Méliacée
Dibétou Lovoa trichilioïdes Méliacée
Douka Tieghemella africana Sapotacée
Doussié Afzelia bipendensis Césalpiniacée
bipendensis

Doussié pachyloba |Afzelia pachyloba Césalpiniacée
Iroko Milicia excelsa Moracée
Longhi blanc Chrysophyllum africanum Sapotacée
Okoumé Aucoumea klaïineana Burséracée
Sipo Entandrophragma utile Méliacée
Moabi Baïllonella toxisperma Sapotacée
Movingui Distemonanthus benthamianus Fabacée
Padouk blanc Pterocarpus mildbraedii Fabacée
Padouk rouge Pterocarpus soyauxii Fabacée

18
Ra DE GESTION DE

L'UFP 1 UFE Bambama

Essences Noms scientifiques Familles
Pao rosa Bobgunia fistuloides Fabacée
Tali Erythrophleum ivorense Fabacée
Okan Cylicodiscus gabunensis Fabacée
Essences de promotion
Aiélé Canarium schweinfurthii Burséracée
Bilinga 1 Nauclea diderrichii Rubiacée
Bilinga 2 Nauclea sp. Rubiacée
Bahia Hallea ciliata Rubiacée
Bossé clair Guarea cedrata Méliacée
Bossé foncé Guarea thompsonii Méliacée
abéma 1 Piptadenistrum africanum Mimosacée
abéma 2 Piptadenistrum sp. Mimosacée
Ebène 1 Diospyros cinnabarina Ebénacée
Ebène 2 Diospyros hoyleana Ebénacée
Ebiara Berlinia bracteosa Ebénacée
Emien 1 Alstonia boonei Apocynacée
Emien 2 Alstonia congensis Apocynacée
Essia Petersianthus macrocarpus Lecythidacée
Eveuss Klaïnedoxa gabonensis Irvingiacée
évazingo Guibourtia demensei Cesalpiniacee
Lati Amphimas ferruginea Césalpiniacée
Longhi rouge Chrysophyllum lacourtianum Sapotacée
Mukulungu Autranella congolensis Sapotacée
Niové Staudtia kamerunensis var. Myristicacée
gabonensis
Oboto Mammea africana Clusiacée
Olène Irvingia grandifolia Irvingiacée
Olon 1 Zanthoxylum lemairei Rutacée
Olon2 Zanthoxylum gillettii Rutacée
Onzambili Antrocaryon sp. Anacardiacée
Safoukala Dacryodes pubescens Burséracée
Sifu-sifu Albizia ferruginea Mimosacée
Tchitola Prioria oxyphylla Fabacée
Wengué Milletia laurentii Fabacée
Angueuk Ongokea gore Olacacée

19
Ra DE GESTION DE L’UFP 1 UFE Bambama

Essences Noms scientifiques Familles
Essessang Ricinodendron heudelotii Euphorbiacée
Fromager Ceiba pentandra Bombacacée
lomba Pycnanthus angolensis Myristicacée
Essences interdites à l'exploitation
ossipo Entandrophragma candollei Méliacée
Tiama Entandrophragma angolense Méliacée
Entandrophragma angolense var.|Méliacée
Acuminata acuminata
zombé Testulea gabonensis Ochnacée
anda Beilschmiedia obscura Lauracée

2.1.2 Diamètres d’exploitabilité

Le Tableau 8 présente le diamètre minimum d’exploitabilité ou diamètre minimum
d'aménagement de chaque essence aménagée, diamètre en dessous duquel
l'exploitation de l'essence est interdite.

En fonction des résultats présentés dans les tableaux 29 et 30 du Plan d'Aménagement
de l'UFE Bambama, des Diamètres Minimums d'Aménagement (DMA) ont été proposés
pour chaque essence, afin de garantir une reconstitution jugée suffisante, et de façon à
respecter les exigences des Normes Nationales d'inventaire d'aménagement des
ressources forestières en République du Congo, qui précisent que le taux de
reconstitution doit être au moins de «50% pour le groupe d’essences
commercialisables » et de «75 % pour l’ensemble de tous les arbres constituant les
peuplements exploités ».

Tableau 8 : DMA fixés et taux de reconstitution correspondants (pour une rotation
de 25 ans)

Essences Noms scientifiques DME J|JDMA ]|25ans
Essences objectifs

Acajou Khaya anthotheca 80 100

Dibétou Lovoa trichilioïdes 80 80 90%
Douka Tieghemella africana 80 80 45%
Doussié bipendensis | Afzelia bipendensis 60 60 43%
Doussié pachyloba | Afzelia pachyloba 60 60 31%
Iroko Milicia excelsa 70 70) 154%
Longhi blanc Chrysophyllum africanum 50 50 48%
Moabi Baillonella toxisperma 80 80 84%
Movingui Distemonanthus benthamianus 50 70 34%
Okan Cylicodiscus gabunensis 60 70 35%
Okoumé Aucoumea klaïineana 70 70! 133%

20
Ra DE GESTION DE L’UFP 1 UFE Bambama

Essences Noms scientifiques DME |JDMA |25ans
Padouk blanc Pterocarpus mildbraedii 80 80 78%
Padouk rouge Pterocarpus soyauxii 80 80 65%
Pao rosa Bobgunia fistuloides 60 60 48%
Sipo Entandrophragma utile 80 80 29%
Tali Erythrophleum ivorense 60 60 55%
Essences de promotion
Aiélé Canarium schweinfurthii 60 60 31%
Angueuk Ongokea gore 60 60 45%
Bahia Hallea ciliata 40 60 33%
Bilinga 1 Nauclea diderrichii 60 60) 127%
Bilinga 2 Nauclea sp. 60 60) 150%
Bossé clair Guarea cedrata 60 60 68%
Bossé foncé Guarea thompsonii 60 60) 115%
abéma 1 Piptadenistrum africanum 60 60 60%
abéma 2 Piptadenistrum sp. 60 60 52%
Ebène 1 Diospyros cinnabarina 40 40] 172%
Ebène 2 Diospyros hoyleana 40 40 40%
Ebiara Berlinia bracteosa 60 60 51%
Emien 1 Alstonia boonei 60 60 72%
Emien 2 Alstonia congensis 60 60) 257%
Essessang Ricinodendron heudelotii 60 60 60%
Essia Petersianthus macrocarpus 60 60) 197%
Eveuss Klainedoxa gabonensis 60 60 43%
Fromager Ceiba pentandra 60 60) 423%
lomba Pycnanthus angolensis 60 60 62%
évazingo Guibourtia demensei 80 100
Lati Amphimas ferruginea 60 60 32%
Longhi rouge Chrysophyllum lacourtianum 60 60 62%
Mukulungu Autranella congolensis 60 60) 111%
Staudtia kamerunensis var.
Niové gabonensis 40 40 50%
Oboto Mammea africana 60 70 16%
Olène Irvingia grandifolia 60 70 38%
Olon 1 Zanthoxylum lemairei 50 50 37%
Olon 2 Zanthoxylum gillettii 50 50) 266%
Onzambili Antrocaryon sp. 60 60 47%
Safoukala Dacryodes pubescens 60 60 62%
Sifu-sifu Albizia ferruginea 60 60! 100%
Tchitola Prioria oxyphylla 80 80 76%
Wengué Milletia laurentii 60 60] 174%

Au total, les DMA de 3 essences objectifs et de 4 essences de promotion ont été
augmentés de 10 ou 20 cm par rapport au DME réglementaire afin de s'assurer d’une
reconstitution suffisante de la ressource.

21
Ra DE GESTION DE L’UFP 1 UFE Bambama

2.2

Possibilité moyenne annuelle

Les UFP correspondant à une période d'exploitation de 5 ans, la possibilité annuelle,
c'est-à-dire le volume moyen annuel est égal au cinquième du volume total de l'UFP.

Cependant, la possibilité annuelle ne correspond pas exactement au volume réellement
exploitable qui est limité par les mesures d'exploitation à impact réduit, en particulier la
règle de prélèvement maximum par hectare.
Le tableau 9 présente la possibilité annuelle exprimée en volumes exploitables et

commercialisables.

Les volumes qui pourront être exploités chaque année seront cependant limités par les

mesures EFIR.

Il s’agit d’un volume indicatif qui peut varier chaque année en fonction de la richesse
des assiettes annuelles de coupe.

Tableau 9 : Volumes moyens annuels indicatif (m3) pour l’UFP 1

Vol Vol
Vol brut |exploitable | Vol Exploit |commercialisable| Vol comm

Essences (m“/an) | (m*/an) |(m*/ha/an) (m“/an) (m/ha/an)
Acajou 0 0,00 0,00 0,00 0,00
Dibétou 620 465,00 0,11 385,95 0,09
Douka 217 171,40 0,04 138,83 0,03
Doussié bipendensis 225 162,00 0,04 131,22 0,03
Doussié pachyloba 970 698,40 0,16 565,70 0,13
Iroko 0 0,00 0,00 0,00 0,00
Kossipo 0 0,00 0,00 0,00 0,00
Longhi blanc 179 128,80 0,03 103,04 0,02
Moabi 142 106,60 0,02 81,02 0,02
Movingui 5042 3731,00 0,86 3134,04 0,73
Okan 1633 898,20 0,21 628,74 0,15
Okoumé 76781 54514,60 12,62 42521,39 9,84
Padouk blanc 1404 996,80 0,23 767,54 0,18
Padouk rouge 3066 2146,20 0,50 1652,57 0,38
Pao rosa 1100 649,00 0,15 538,67 0,12
Sipo 0 0,00 0,00 0,00 0,00
Tali 8068 5244,20 1,21 4142,92 0,96
UFE Bambama 99447 | 69912,20 16,18 54791,63 12,68

22

Ra DE GESTION DE L’UFP 1 UFE Bambama

2.3 Assiettes Annuelles de Coupe (AAC)

Chaque UFP est découpée en unités annuelles d'exploitation, appelées Assiettes
Annuelles de Coupe (AAC). La délimitation des AAC se fait chaque année sur la base du
plan de sondage.

Il est important de noter que dans une forêt aménagée, les AAC sont ouvertes sur 2 ans :
une fois ouverte, une AAC peut-être mise en exploitation pendant 2 années
consécutives. Aussi, l'Exploitation des 2 AAC peut-être simultanée ; l'ouverture de la
troisième AAC entraine la fermeture de la première.

Les années d'ouverture et de fermeture des AAC de l’'UFP 1 à l'exploitation sont
présentées au tableau 10.

Tableau 10: Années d'ouverture et de fermeture des AAC de l’UFP 1

AAC AAC1 |AAC2 |AAC3 AAC4 |AAC5
Année d'ouverture à l'exploitation | 2016 2017 2018 2019 2020
Année de fin d'exploitation 2017 2018 2019 2020 2021

Au sein des assiettes annuelles de coupe, l'exploitant peut prélever toute la possibilité
en essences objectifs et de promotion, dans la limite des règles d'exploitation à impact
réduit.

Une fois l’AAC définie, toute la ressource peut être valorisée tant que l’on ne dépasse pas
le plafond de prélèvement maximum.

Toute valorisation commerciale d’une essence non aménagée nécessitera la constitution
d’un dossier et un accord préalable de l'Administration Forestière.

2.3.1 Superficie des AAC

Chaque AAC représente le cinquième de la superficie de l’UFP, avec une tolérance de
20% sur la superficie moyenne indicative selon le plan d'aménagement.

Ainsi :

- Superficie utile de l’UFP1 : 20 918, 38 ha;

- Superficie annuelle indicative : 4 319,73 ha;

- Tolérance 20 % : 215,97 ha;

23
Ra DE GESTION DE L’UFP 1 UFE Bambama

Tableau 11: Superficies SIG et volumes des AAC de l’UFP 1

Superficie Volume brut
N° AAC Totale utile (m3)
(Ha)

1 4319,73 99447

2 442283 101821

3 4179,29 96214

4 4109,39 94605

5 3887,14 89488
Total 2091838 481574

L'analyse du tableau 11 révèle que les superficies réelles des AAC de l'UFP 1 sont
variables dans l’espace et dans le temps. Ainsi, la proportion de l’aire de l'AAC2 est la
plus élevée et totalise 4423 ha contre 3887 ha correspondant à celle l’AACS plus faible.
216 ha couplée l'aire annuelle
indicative autorisant une surface maximale de 4536 ha. Par contre, les volumes bruts
annuels des différentes AAC sont sensiblement égaux. Il est donc évident de déduire que
la méthode d'aménagement utilisée pour la détermination des possibilités des AAC de
l'UFP 1 est la méthode par volume ou la méthode par contenu.

Chaque AAC a une marge de tolérance évaluée à

Les Assiettes Annuelles de Coupe sont représentées dans la carte ci-dessous:

24
Ra DE GESTION DE L’UFP 1 UFE Bambama

République du Congo
Ministère de l'Econom ie Forestière et du Développem ent Durable

UFE Bambama:

ASIA CONGO INDUSTRIES sarL Assiette Annuelle de Coupe (AAC) de l'UFP 1 GTG CONGO sARL

310000
1
UFE Létili
£
ral
5
L'1
Ë
F3
Ô
3
8
2
El
©
eo
2
m
LL
2
Ë
Routes et pistes
=— Route publique C2 rite uFP UM ac 2016
H — Route forestière principale Réseau hydrographique AAC 2017
5 Route forestière secondaire Rivière principale AAC 2018
——- Route d'exploitation —— Rivière secondaire AAC 2019
AAC 2020
65
Enpsoide: VS 1584, Projection: UTM Zone 235
310000

Sources; Celuie d'am énagem ent ASIA CONGO San

Carte 6: Assiettes Annuelles de Coupe UFP 1

Assiette Annuelle de Coupe (AAC)

9720000

9710000

9700000

320000
GTG Congo, Pains Noire, Fevrier 2017

25
Ra DE GESTION DE L’UFP 1 UFE Bambama

2.3.2 Description des limites des assiettes annuelles de coupe de l’'UFP1

2.3.2.1 Description des limites de l'AAC 1

L’Assiette Annuelle de Coupe AAC1 de l’UFE BAMBAMA est délimitée ainsi qu'il
suit :
Le point d'origine O confondu au point W, de coordonnées géographiques
02°34/38.0”’Sud ; 13° 13’28.0”Est, est situé sur le layon limitrophe des UFE Bambama
(ACT) et Mpoukou Ogooué.

Au Sud : Par un layon de 2000 mètres, orienté plein Est, reliant le point W au point X de
coordonnées géographiques 02° 3438.1”Sud ; 13° 1429.8"Est, puis par un layon de
1000 mètres, orienté plein nord, reliant le point X au point Y de coordonnées
géographiques 02°34’05.5”Sud ; 13°1429.8”Est. Ensuite du point Y, par un layon
orienté plein Est sur une distance de 3450 mètres environ qui débouche sur la rivière
Mouomou c'est le point Z de coordonnées géographiques, 02°3405.7”Sud ;
13°1617.9"Est.

A L'Est : Du point Z, on remonte le cours de la Mouomou jusqu’au croisement avec le
layon limitrophe ASIA CONGO et SICOFOR. Point Q, de coordonnées géographiques
02°30’35.0”Sud ; 13°16/45.3”Est.

Au Nord : Du point Q de coordonnées géographiques 02°30’35,0”Sud ; 13°16’45,3"Est
par le layon limitrophe ASIA CONGO et SICOFOR jusqu’au Point R, de coordonnées
géographiques 02°29’49.4”Sud ; 13°15’23.9’Est. Ensuite, par la route forestière reliant
le point R jusqu'au point S, de coordonnées géographiques 02°29/37,5”Sud ;
13°15/2,1"Est.

A l'Ouest : Par la route forestière secondaire reliant le point S au point V, croisement
avec le layon limitrophe des UFE Bambama ( ACI) et Mpoukou Ogooué (TAMAN) de
coordonnées géographiques 02°30’38,6”Sud ;13°13/30,2”Est, passant par le point U de
coordonnées géographiques 02°30/20,4”Sud ;13°1413,9”Est, et par le point T de
coordonnées géographiques 02°30’11,3”Sud ;13°15’2,13”Est . Ensuite depuis le point V,
en direction sud, on suit le layon limitrophe ASIA CONGO-TAMAN sur une distance de
7300 mètres environ jusqu'au point W, bouclant ainsi le polygone de l’Assiette
Annuelle de coupe N°1 de L’UFP 1.

Les coordonnées géographiques des points limites de l'AAC1 sont détaillées dans le
tableau ci-dessous :

Tableau 12: Coordonnées géographiques des points limites de l'AAC 1

Points X Y Sud Est

W 302394 9714994 02°3438.0” | 13° 1328.0”
X 304487 9714992 02° 3438.1” | 13° 1429.8”
Y 304515 9715993 02°3405.5” | 13°1429.8”
Z 307850 9716019 02°3405.7” | 13°1617.9”
Q 308677 9722473 02°30/35.0” | 13°16/45.3”
R 306161 9723870 02°29°49.4” | 13°15/23.9”
S 305483 9724233 02°2937,5" 13°1572,1”

T 305483 9723202 02°30’11,3” | 13°15’2,13”

26
Ra DE GESTION DE L’UFP 1 UFE Bambama

Points X Y Sud Est
U 304001 9722927 02°30’20,4” | 13°1413,9”
V 302432 9723221 02°30’38,6” | 13°1330,2”

La carte ci-dessous représente les limites de l'AAC 1:

27

on DE GESTION DE L’UFP 1 UFE Bambama

République du Congo
Ministère de l'Economie Forestière et du Développement Durable

ASAGONGOINDUSTRIES SARL UFE Bambama: Carte d'AAC 1 dans l'UFP 1 T6 couGo sa

UFE Létili

vrto0

so7hoo

Habitat

= District CL] Limite UFP+

°  Vilage Formation forestière sur sol ferme
Réseau Routier MM sorct Dense Humice Sempervirente à forte densité
—— Route publique MMM soret Dense Humide Sempervirente à faible densité

Route forestière principale D Foret Secondaire Adulte à forte densité
_ Route forestière secondaire D Foret Secondaire Jeune

- Piste d'exploitation Formation sur sol hydromorphe
Réseau hydrographique |" Foret Merécageuse Inondée Temporairement Aou Vos 4
Rivière principale Espace non forestier rene
——— Rivière Sécondaire | Savane arbustive
0 2 4
UM cocuits |

carte 7: Formation végétale de l'AAC 1

28
(€ O2 DE GESTION DE L’UFP 1 UFE Bambama

Les superficies des différentes formations végétales de l'AAC 1 sont données dans le tableau
ci-dessous.

Tableau 13: Superficies des formations végétales de l'AAC 1

Forêt Dense Humide Sempervirente à forte densité

(61% à 100%) FDHS/b 284,90 6,5

Forêt Dense Humide Sempervirente à faible densité

(20% à 60%) FDHS/d 335,56 7,7
Forêt Secondaire Adulte à forte densité (61% à 100%) | FSA/b 1710,93 39,0
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 0 0

Forêt Secondaire Jeune FS]J

Forêt Marécageuse Inondée Temporairement FMIT

Localités

2.3.2.2 Description des limites de l’AAC 2

L'Assiette Annuelle de Coupe AAC2 de l’'UFE BAMBAMA est délimitée ainsi qu’il suit :

Le point d’origine 0, confondu au point A, de coordonnées géographiques
02°35’27.1"Sud et 13°13/25.0” Est, est situé au croisement du layon limitrophe des UFE
BAMBAMA (ACT) et MPOUKOU OGOUEE (TAMAN) avec la route forestière principale
reliant MOSSENDJO à BAMBAMA.

Au Sud: Du point A, on suit la route forestière principale en direction de l'Est en
passant par le nouveau camp de Bambama, point B de coordonnées géographiques
02°37'00,8”Sud ; 13°14”45,9"Est. De ce point, on suit la route forestière principale en
direction de Bambama jusqu’au carrefour avec la route de chantier, point C de
coordonnées géographiques 02°37/33,5”’Sud ; 13° 16’46.0”Est.

A L'Est : Du point C, on suit la route du chantier vers le Nord, traversant le Point D de
coordonnées géographiques 02°3712,24”Sud ; 13°17/22,10”"Est, et le point PO de
coordonnées géographiques 02°33'1,8”Sud; 13°1812,8”Est jusqu'au point P de
coordonnées géographiques 02°31'15,07”Sud ; 13°1739,6”Est.

Au Nord : Du point P, vers l'Ouest, on suit le layon limitrophe avec SICOFOR jusqu'au
point Q de coordonnées géographiques 02°30’35.0”Sud ; 13°16'45.3”Est.

A l'Ouest: Du point Q, on remonte le cours de la Mouomou jusqu'au point Z de
coordonnées géographiques 02°3405.7”Sud ; 13°16/17.9”Est.

29

Ra DE GESTION DE L’UFP 1 UFE Bambama

De ce point, on suit un layon orienté plein Ouest sur une distance d'environ 3450 mètres
jusqu’au point Y de coordonnées géographiques 02°34’05.5”’Sud; 13°1429.8”Est, a
partir du point Y, on suit un layon orienté plein nord sur une distance de 1000 mètres,
jusqu’au point X de coordonnées géographiques 02°34’38.1”’Sud ; 13° 14/29.8”Est.

De ce point, on suit un layon orienté plein Ouest sur une distance d'environ 2000
mètres jusqu’à son intersection avec le layon limitrophe ASIA CONGO et TAMAN, c'est le

point W de coordonnées géographiques 02°34’38.0”’Sud ; 13° 1328.0”Est.

Du Point W, vers le sud par le layon limitrophe avec TAMAN sur une distance d'environ
1600 mètres jusqu’à la route forestière principale Mossendjo-Bambama, c’est le point
d'origine O confondu avec le point A, bouclant ainsi le polygone de l’Assiette Annuelle

de coupe n°2 de L'UFP 1.

Les coordonnées géographiques des points limites de l'AAC 2 sont détaillées dans le

tableau ci-dessous :

Tableau 14: Coordonnées géographiques des points limites de l'AAC 2

Points limites X Y Sud Est

A 302394 9713487 02°35727.1” 13°13/25.0”
B 304992 9710662 02°37/00,8” 13°14”45,9”
(a 308727 9709634 02°37/33,5" 13° 1646.0”
D 309798 9710273 02°3712,24” | 13°1722,10”
PO 311429 9717955 02°331,8” 13°18/12,8”
P 310404 9721240 02°3115,07” 13°17/39,6”
Q 308677 9722473 02°30"35.0” 13°16/45.3"
Z 307850 9716019 02°3405.7” 13°16/17.9”
Y 304515 9715993 02°3405.5” 13°14/29.8”
x 304487 9714992 02°34/38.1” 13° 1429.8”
W 302394 9714994 02°34/38.0” 13° 13/28.0”

La carte 6 présente des limites de l’AAC 2.

30

on DE GESTION DE L’UFP 1 UFE Bambama

République du Gongo
Ministère de l'Economie Foreslière et du Développement Durable

ana soGS Bus mes care UFE Bambama: Carte d'AAC 2 dans l'UFP 1 er eneoaunt
UFE Léii
8 8
Ë Ë
Èl
Ë
d
êl
ë
$
il H
L
\ : Î
Habitat
= District Formations forestières sur sol ferme
+ Village UM sort Dense Humide Sempervirente à forts densité
Réseau Routier MMM sort Dense Humide Sempervirente à faible densité
— Route publique IN Foret Secondaire Adulte à forte densité

Route forestière principale D Foret Secondaire Aduite à faible densité
Route forestière secondaire ME Foret Secondaire Jeune

Réseau hydrographique Formation sur sol hydromorphe

Rivière principale 1) Foret Marécageuse Inondée Temporairement cnpaoie GS 184
. Fniécten UT zone 338
——— Rivière Sécondaire Espace non forestier
CL] Limite UFP1 UM Loczités
o 3 s,

Carte 8: Formations végétales de l'AAC 2
(€ O2 DE GESTION DE L’UFP 1 UFE Bambama

Les superficies des différentes formations végétales de l'AAC 2 sont données dans le tableau

ci-dessous.

Tableau 15: Superficies des formations végétales de l'AAC 2

Forêt Dense Humide Sempervirente à forte densité

(61% à 100%) FDHS/b 557,29 124
Forêt Dense Humide Sempervirente à faible densité

(20% à 60%) FDHS/d 303,58 6,8
Forêt Secondaire Adulte à forte densité (61% à 100%) | FSA/b 1830,44 40,7
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 2,43 0,1

Forêt Secondaire Jeune

Forêt Marécageuse Inondée Temporairement

Localités

FS]

FMIT

1474,97

254,12

32

Ra DE GESTION DE L’UFP 1 UFE Bambama

2.3.2.3 Description des limites de l’AAC 3

L’Assiette Annuelle de Coupe N°3 de l’'UFE BAMBAMA est délimitée ainsi qu'il suit :

Le point d'origine 0, confondu au point D, de coordonnées géographiques
02°37'12,24"Sud ; 13°17/22,10"Est, est situé sur la route du chantier à une distance de X
m environ du point C, carrefour avec la route forestière principale de BAMBAMA.

Au Sud : Au départ du point D, on suit le cours d’un bras d’une rivière non dénommée
jusqu’au point E de coordonnées géographiques 02°38’3,08"Sud ; 13°19’3,8”Est, sur le
layon limitrophe Ouest de l’Assiette Annuelle de coupe N°4.

A L'Est : Au départ du point E, on suit un layon orienté plein nord sur une distance de
6675 mètres environ jusqu’au point E de coordonnées géographiques 02°3427,8”Sud;
13°19’5,5"Est. De E’, on remonte ensuite le bras d’une rivière non dénommée jusqu'au
point O de coordonnées géographiques 02°3210,1”Sud; 13°20'54,6”Est.

Au Nord: Au départ du point O, vers l'Ouest, on suit le layon limitrophe avec
SICOFOR jusqu'au point P de coordonnées géographiques 02°3115,07”Sud ;
13°17'39,6"Est.

A l'Ouest : Au départ du point P, on suit la route du chantier vers le sud, en passant
par le carrefour PO de coordonnées géographiques 02°33’1,8”Sud; 13°18’12,8”Est,
jusqu’au point D confondu au point d’origine O, bouclant ainsi le polygone de l’Assiette
Annuelle de coupe N°3 de L'UFP 1.

Les coordonnées géographiques des points limites de l'AAC 3 sont données par le
tableau ci-dessous.

Tableau 16: Coordonnées géographiques des points limites de l'AAC 3

Points limites X Y Sud Est
309798 9710273 02°37'12,24" 13°1722,10”
312999 9708710 02°38’3,08” 13°19/3,8”
313011 9715310 02°34/27,8" 13°19/5,5”
316361 9719572 02°32'10,1” 13°20/54,6”
310404 9721240 02°31°15,07” 13°1739,6”
311429 9717955 02°331,8” 13°18/12,8”

33

Ra DE GESTION DE L’UFP 1 UFE Bambama

République du Congo
Ministère de l'Economie Forestière et du Développement Durable

aa songe mouse san UFE Bambama: Carte d'AAC 3 dans l'UFP 1 nono.
3 3
5 ë
Habitat ! Limite AAC 3
= District CL] Limite UFP+
+ Vilage Formations forestières sur sol ferme
Réseau Routier | | Foret Dense Humide Sempervirente à faible densité
——— Route publique | | Foret Secondaire Adulte à forte densité
——— Route forestière principale | | Foret Secondaire Adulte à faible densité
——— Route forestière secondaire Foret Secondaire Jeune
Réseau hydrographique Formation sur sol hydromorphe
— Rivière principale UM Fort Marc ageuse Inondée Temporairement Peso vis nes
—— Rivière Sécondaire Espace non forestier
UM Locaité "7,

Carte 9: Formations végétales de l'AAC 3

34
(€ O2 DE GESTION DE L’UFP 1 UFE Bambama

Les superficies des différentes formations végétales de l'AAC 3 sont données dans le tableau

ci-dessous.

Tableau 17: Superficies des formations végétales de l'AAC 3

Forêt Dense Humide Sempervirente à forte densité

(61% à 100%) FDHS/b 0 0
Forêt Dense Humide Sempervirente à faible densité

(20% à 60%) FDHS/d 203,4 4,8
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 2606,54 612
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 3,82 0,1

Forêt Secondaire Jeune

Forêt Marécageuse Inondée Temporairement

Localités

FS]

FMIT

1169,72

35

Ra DE GESTION DE L’UFP 1 UFE Bambama

2.3.2.4 Description des limites de l’AAC 4

L’Assiette Annuelle de Coupe N°4 de l’'UFE BAMBAMA est délimitée ainsi qu'il suit :

Le point d'origine 0, confondu au point E, de coordonnées géographiques
02°38'3,08"Sud ; 13°19’3,8"Est, est situé sur le layon limitrophe avec l’Assiette Annuelle
de Coupe N°3.

Au Sud : Au départ du point E, on suit le cours du bras d’un affluent de la rivière Loula
jusqu’au point F de coordonnées géographiques 02°38’29,3”Sud; 13°20’42,8"Est, sur la
rivière Loula.

A L'Est : Au départ du point F, on remonte le cours de la rivière Loula jusqu’au point N°
de coordonnées géographiques 02°34’56,3”Sud; 13°18’12,8"Est, c’est le point de départ
d’un layon plein Nord d’une distance de 3675 mètres environ ,reliant la rivière Loula à
une route forestière secondaire au point N de coordonnées géographiques
02°32'9,5"Sud ;13°20’52,8”Est.

Au Nord: Au départ du point N, vers l'Ouest, on suit la route forestière secondaire,
jusqu'au croisement avec le layon limitrophe avec SICOFOR, c'est le point O de
coordonnées géographiques 02°32’10,1”Sud ; 13°20’54,6”Est.

A l'Ouest : Au départ du point O, on suit la rivière non dénommée en remontant son
cours, jusqu’au croisement du layon limitrophe Est de l’Assiette Annuelle de Coupe N°3,
c'est le point E’ de coordonnées géographiques 02°34’27,8”Sud; 13°195,5Est. Puis on
suit ce layon limitrophe en direction plein Sud sur une distance de 6675 mètres
environ jusqu'au point E, confondu au point d’origine O, bouclant ainsi le polygone de
l'Assiette Annuelle de coupe N°4 de L'Unité Forestière de production UFP1.

Les coordonnées géographiques des points limites de l'AAC 4 sont données par le

tableau ci-dessous.

Tableau 18: Coordonnées géographiques des points limites de l'AAC 4

Points limites X Y Sud Est

E 312999 9708710 02°38/3,08” 13°19/3,8”
F 315627 9707891 02°3829,3” 13°20/42,8”
N' 317983 9714449 02°3456,3" 13°18/12,8”
N 317971 9718100 02°32'9,5” 13°20/52,8”
Q 316361 9719572 02°32'10,1” 13°20/54,6”
E' 313011 9715310 02°3427,8” 13°19/5,5”

36
Ra DE GESTION DE L’UFP 1 UFE Bambama

République du Congo
Ministère de l'Economie Forestière et du Développement Durable

(ASIA GONGG INDUSTRIES SARL. UFE Bambama: Carte d'AAC 4 dans l'UFP 1 ST conso s4RL

UFE Léti

Habitat CL] Limite UFP1
= District Formations forestières sur sol ferme
+ Village IBM sort Dense Humide Sempervirente à faible densité
Réseau Routier M Foret Secondaire Adulte à forte densité
Route publique | | Foret Secondaire Adulte à faible densité
Route forestière principale Foret Secondaire Jeune

——— Route forestière secondaire Formation sur sol hydromorphe
Réseau hydrographique | | Foret Marécageuse Inondée Temporairement

Eipsoide: GS 1984

— Rivière principale Espace non forestier Projection. UTU Zone 235
—— Rivière Sécondaire M cite
ELLT Limit AAC 4 EE

Carte 10: Formations végétales de l'AAC 4

37
(€ O2 DE GESTION DE L’UFP 1 UFE Bambama

Les superficies des différentes formations végétales de l'AAC 4 sont données dans le tableau

ci-dessous.

Tableau 19: Superficies des formations végétales de l'AAC 4

Forêt Dense Humide Sempervirente à forte densité

(61% à 100%) FDHS/b 9 9
Forêt Dense Humide Sempervirente à faible densité

(20% à 60%) FDHS/d 66,18 1,6
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 3422,05 81,7
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 3,47 0,1

Forêt Secondaire Jeune FS]J

Forêt Marécageuse Inondée Temporairement FMIT

Localités

351,85

265,84

78,74

Ra DE GESTION DE L’UFP 1 UFE Bambama

2.3.2.5 Description des limites de l’AAC 5

L’Assiette Annuelle de Coupe N°5 de l’'UFE BAMBAMA est délimitée ainsi qu'il suit :

Le point d'origine 0, confondu au point G, de coordonnées géographiques
02°39’24,4”Sud; 13°20’42,35"Est, est situé sur la route forestière principale de
Bambama au pont de la rivière Loula.

Au Sud : Au départ du point G, on suit la route forestière principale de Bambama en
direction de l'Est jusqu’au point J de coordonnées géographiques 02°37/47,9”Sud;
13°2435,33"Est, en passant par le point H de coordonnées géographiques
02°39’22,8”Sud; 13°20'48,8”Est et le point 1 de coordonnées géographiques
02°38'35,42”Sud; 13°21’4,13/"Est.

A L'Est : Au départ du point J, on suit la route de Bambama jusqu’au carrefour avec une
route forestière secondaire, c’est le point K de coordonnées géographiques
02°36'13,01”Sud; 13°2436,50"Est. Depuis ce point, par la route forestière secondaire
en direction Nord-Ouest, passant par le point L de coordonnées géographiques
02°35’31,6 "Sud; 13°22'23,4"Est, jusqu'au croisement de cette route forestière
secondaire avec le layon limitrophe des UFE Létili (Sicofor) et Bambama (Asia Congo),
c'est le point M de coordonnées géographiques 02°33'30,8”Sud; 13°22’54,5”Est.

Au Nord: Au départ du point M, vers l'Ouest, on suit la route forestière secondaire,
jusqu'au croisement avec le layon limitrophe avec l’Assiette Annuelle de Coupe N°4,
c'est le point N de coordonnées géographiques 02°32’9,5”Sud ; 13°21'46,3”Est.
A l'Ouest : Au départ du point N, on suit un layon limitrophe avec l’Assiette Annuelle de
Coupe N°4 en direction du Sud sur une distance de 3675 mètres, jusqu’à la rivière Loula,
c'est le point N’ de coordonnées géographiques 02°32’9,5”Sud ; 13°21'47,9”Est.

De ce point on suit la rivière Loula en descendant son cours, passant par le point
F de coordonnées géographiques 02°38’29,3”Sud ; 13°20’28,6”Est, jusqu’au pont de la
Loula sur la route forestière principale de Bambama, c’est le point G confondu au point
d'origine O bouclant ainsi le polygone de l’Assiette Annuelle de Coupe N°5 de L’Unité
Forestière de Production UFP1.

Les coordonnées géographiques des points limites de l'AAC1 sont détaillées dans le
tableau ci-dessous :

Tableau 20: Coordonnées géographiques des points limites de l'AAC 5

Points limites X Y Sud Est

F 315627 9707891 02°3829,3” 13°20’28,6”
G 316064 9706182 02°39/24,4” 13°20/42,35"
H 316215 9706257 02°3922,8” 13°20/48,8”
I 316712 9707690 02°38’35,42" 13°21/4,13”
J 323325 9709197 02°3747,9” 13°2435,33"
K 323280 9712112 02°36'13,01” 13°2436,50”
L 319144 9713395 02°3531,6” 13°2223,4”
M 320150 9717095 02°33'30,8” 13°22/54,5”
N 317971 9718100 02°32'9,5” 13°2146,3”
N' 317983 9714449 02°32'9,5” 13°2147,9”

39
Ra DE GESTION DE L’UFP 1 UFE Bambama

République du Congo
Ministère de l'Economie Forestière et du Développement Durable

(ASIA GONGG INDUSTRIES SARL. UFE Bambama: Carte d'AAC 5 dans l'UFP 1 ST conso s4RL

UFE Létii

Habitat LL] Limite uFP1
= District Formations forestières sur sol ferme
° Village UM oct Dense Humide Sempervirente à faible densité
Réseau Routier UM sort Secondaire Adulte à forte densité
— Route publique MM Foret Secondaire Adulte à faible densité
Route forestière principale Foret Secondaire Jeune

—— Route forestière secondaire Formation sur sol hydromorphe
Réseau hydrographique | | Foret Marécageuse Inondée Temporairement

— Rivière principale Espaces non Forestières aa UT 23ne 239
——— Rivière Sécondaire [| Plan d'Eau
: Limite AAC 4 LT Savane herbeuse 9 25 L

a

Carte 11 : Formations végétales de l'AAC 5
(€ O2 DE GESTION DE L’UFP 1 UFE Bambama

Les superficies des différentes formations végétales de l'AAC 5 sont données dans le tableau

ci-dessous.

Tableau 21: Superficies des formations végétales de l'AAC5

Forêt Dense Humide Sempervirente à forte densité

(61% à 100%) FDHS/b 9 9
Forêt Dense Humide Sempervirente à faible densité

(20% à 60%) FDHS/d 29,13 0,7
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 3543,01 89,3
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 10,22 0,3

Forêt Secondaire Jeune

Forêt Marécageuse Inondée Temporairement

Localités

FS]

FMIT

63,06

Eau

41

Ra DE GESTION DE L’UFP 1 UFE Bambama

2.3.3 Règles de l'exploitation des Assiettes Annuelles de Coupe (AAC)

2.3.3.1 Inventaire d'exploitation

L'inventaire d'exploitation est un inventaire en plein (100 %) de tous les arbres
exploitables et doit être réalisé au plus tard au cours de l’année précédant l'exploitation
au sein de l’Assiette Annuelle de Coupe. L'inventaire d'exploitation doit ainsi déboucher
sur une cartographie précise (à 50 m) permettant la localisation :

- la position précise de chaque arbre exploitable sur une carte ;

- la position des arbres à protéger (tiges d'avenir, arbres patrimoniaux et
semenciers) ;

- la délimitation des zones sensibles à préserver (sources d’eau, marécages
inondés en permanence, étangs, zones de forte pente, berges des cours des eaux
majeurs « de plus de 10 m de large », etc.) et une bande tampon de 50 m sera réservée
dans ces zones particulièrement au niveau des berges des cours d’eau.

Il s’agit d’une opération primordiale car elle permet de collecter toutes les données
dendrométriques, biologiques, topographiques et hydrographiques nécessaires à la
préparation et à la planification de l'ensemble des opérations d'exploitation
(construction des routes, abattage, débardage), de façon à réduire les dégâts
occasionnés et augmenter leur efficacité.

La numérotation des arbres exploitables permet en outre d'assurer une traçabilité des
bois à partir du positionnement précis de la souche en forêt.

2.3.3.2 Préparation de l’Assiette Annuelle de Coupe

Toutes les informations d'inventaire d'exploitation doivent être saisies sur un système
d'informations géographiques, afin d'alimenter une base de données informatisée de
gestion de l'exploitation.
Ces données sont traitées en intégrant les grandes règles de protection, avec
notamment :
-__ la création des zones tampon autour des sites sensibles ;
- le respect du prélèvement maximal (2,5 pieds ou 45 m3 par ha) en excluant
certains arbres de la coupe ;
- le tracé du réseau routier qui doit tenir compte de la localisation de la ressource
et éviter les zones sensibles.
Pour chaque essence, les volumes exploitables sont calculés à partir des tarifs de
cubages élaborés pour l'aménagement de l'UFE.

2.3.3.3 Ouverture des assiettes annuelles de coupe
Les assiettes annuelles de coupe (AAC) sont ouvertes sur deux ans : une fois ouverte,
une AAC peut être mise en exploitation pendant deux années consécutives ;

l'exploitation de deux AAC peut être simultanée ; l’ouverture de la troisième AAC
entraîne la fermeture de la première.

42
Ra DE GESTION DE L’UFP 1 UFE Bambama

2.3.3.4 Prélèvements au sein des assiettes de coupe

° Exploitation des essences aménagées
Au sein des assiettes annuelles de coupe, l'exploitant peut prélever toute la possibilité
en essences objectif et de promotion, dans la limite des règles d'exploitation à impact
réduit, notamment les règles de prélèvement maximum.
Dans la pratique, le volume exploitable annuellement est déterminé par la superficie et
la richesse de l’AAC. Une fois l’AAC définie, toute la ressource peut être valorisée tant
que l’on ne dépasse pas le plafond de prélèvement maximum.

° _ Exploitation des essences non aménagées

Toute exploitation commerciale d’une essence non aménagée nécessitera la constitution
d’un dossier soumis à l’administration forestière et un accord préalable de celle-ci.

Le dossier de demande adressée à l'administration forestière devra comporter une
analyse de la répartition géographique de l'essence et de sa structure diamétrique
(potentiel de régénération et de reconstitution) et préciser le potentiel ligneux de
l'essence selon les règles de gestion durable.

Cependant, dans le cadre de la recherche de la diversification de l'exploitation par la
promotion d’essences nouvelles, la coupe d'échantillons d’essences non aménagées est
autorisée pour permettre de procéder à des essais techniques et commerciaux, dans la
limite de 250 m3 (en volume brut) par essence et par an, sans dépasser 1% de la
ressource inventoriée de l'essence considérée sur l'UFE.

2.3.3.5 Suivi des produits d'exploitation

° Bases de données

Toutes les étapes des différentes activités liées à l'exploitation et à la commercialisation
des produits seront gérées sur un ensemble de bases de données.

Ces bases de données faciliteront la gestion globale des activités de l'exploitation
(contrôle, indicateurs techniques, commerciaux et financiers) et permettront un suivi
simultané des prévisions des inventaires et des volumes réellement exploités et
commercialisés.

° _ Suivi de la chaîne de production

Les données sur les produits exploités et commercialisés seront gérées par un ensemble
de bases de données.

Un système de suivi de la chaîne de production (système de « traçabilité ») doit être mis

en place et doit permettre de retrouver l’origine exacte (la parcelle) de chaque grume
exploitée.

43
Ra DE GESTION DE L’UFP 1 UFE Bambama

2.34 Règles d'exploitation à impact réduit (EFIR)

Les règles d'Exploitation Forestière visent à diminuer l'impact de l'exploitation
forestière sur l’environnement et à améliorer son efficacité, tout en tenant compte de la
rentabilité économique de l'exploitation.

2.3.4.1 Extraction des bois
2.3.4.1.1 Limitation du prélèvement

Les prélèvements par l'exploitation sont limités à 2,5 tiges par hectare ou ne doivent pas
dépasser 45 m3 de volume fût par hectare. Autrement dit, le nombre d'arbres
exploitables est limité à 2,5 tiges par hectare si le volume prélevé dépasse 45 m3/ha
(volume fût). Il est possible de prélever plus de 2,5 tiges / ha si le volume fût ne dépasse
pas 45 m° de volume fût par hectare. Cette règle est appliquée à l'échelle des unités de
gestion, c’est à dire de parcelles généralement de 25 hectares (demi-parcelles).

Ainsi, pour une parcelle de 25 hectares, le prélèvement maximum autorisé est de 62
tiges mais ce nombre peut être augmenté si le volume fût exploité ne dépasse pas 1125
mi.

2.3.4.1.2 Protection des milieux et sites sensibles

Aucun engin ne pénètrera dans certaines zones considérées comme très sensibles. Les
zones concernées sont :

- zones à valeur culturelle ou religieuse, sites sacrés, identifiés lors des inventaires
d'exploitation ou au cours de travaux de cartographie participative réalisés en
concertation avec les populations locales préalablement au début des travaux
d'exploitation. Une zone tampon de 50 mètres minimum, sans exploitation, devra alors
être établie. ;

- série de conservation (cf. carte 3).

Aucun engin de débardage ne pénètrera dans certaines zones considérées comme
sensibles, mais leur franchissement par des routes y sera possible. Les zones
concernées sont les suivantes :

- zones humides : bordures des cours d’eau permanents, des grands marigots, des
étangs et baïs et des marécages ;

- zones à très forte pente (plus de 45 %) ou ravines ;

- zones de forts affleurements rocheux ;

- zones identifiées d'importance particulière pour la faune (comme certaines
clairières) ;

- savanes.

Les clairières inondées, salines, baïs ou yanga, bénéficieront de mesures spécifiques.
Tous les arbres risquant de tomber dans ces zones ou dont l'extraction nécessiterait la
pénétration d'engins dans ces zones seront laissés sur pied. Il est aussi envisageable,
pour renforcer la protection de ces zones sensibles, d'instaurer une zone tampon de 300

44
Ra DE GESTION DE L’UFP 1 UFE Bambama

m, dans laquelle aucune route ou piste de débardage ne sera ouverte. Les cours d’eau et
les autres types de clairières (baïs mineurs et éyangas) seront identifiés et localisés lors
de l'inventaire d'exploitation et présentés dans le plan annuel d'exploitation.

2.3.4.1.3 Planification et construction des routes

La planification du réseau routier devra être réalisée de sorte à minimiser l'impact sur
le système hydrologique (marécages, hydrographie, topographie) et sur les zones
sensibles.

Les routes secondaires sont tracées après inventaire d'exploitation en fonction de la
densité d'arbres exploitables et de la distance optimale de débardage.

La largeur des routes sera minimale, tout en tenant compte de la nécessité d’un
ensoleillement pour assurer un bon assèchement de la route après la pluie. La surface
totale affectée par les routes peut être limitée par la réduction de la largeur totale de la
route (emprise totale) et par une réduction de la déforestation par le bulldozer. Ainsi,
l’ensoleillement se fera au maximum par l'abattage des arbres à la scie à chaîne, de
façon à réduire l’utilisation du tracteur à chenilles. Cet abattage sera limité aux arbres
projetant de l’ombre sur la bande de roulement aux heures chaudes de la journée, en
respectant les limitations maximales indiquées dans la loi (33 m maximum sur les
routes principales).

Les traversées de cours d’eau se font préférentiellement par des ponts, et de manière à
ne pas surélever le niveau d'écoulement de l’eau ou occasionner une inondation de la
forêt en amont du franchissement. L'utilisation de digues et remblais est à limiter aux
grands marécages. Ils seront obligatoirement entrecoupés régulièrement de ponts ou
buses permettant à l’eau de s’écouler.

Les routes permanentes et leurs bas-côtés seront régulièrement entretenus de manière
à garantir la sécurité de la circulation et un bon ensoleillement.

D'une manière générale, les pratiques EFIR concernant la planification et la réalisation
du réseau routier et des ouvrages de franchissement des cours d'eau seront :

-__ Planifiés un tracé routier respectant les zones protégées et évitant autant que
possible les zones sensibles, les zones de forte pente, et les arbres patrimoniaux ;

-  Favorisés l'emplacement de la route sur les crêtes en terrain facile ou
moyennement accidenté afin de faciliter le drainage et le débardage vers le haut ;

- _ Préférés l'emploi de la pelle hydraulique sur chenilles à celui du tracteur à
chenilles pour le terrassement des routes en profil déblai-remblai, afin de
réduire le volume du déblai et le risque d'érosion et d'éboulement ;

-__ Évités de déverser de la terre dans les cours d'eau ;

-_ Limités autant que possible la largeur de l'ensoleillement d'une route en fonction
de sa catégorie, son exposition et du type de sol formant la plate-forme ;

-__ Maintenus des ponts de canopée et ouvrir les andains latéraux de terrassement à
intervalles réguliers, afin de permettre le passage de certaines espèces de singes
et du gibier ;

45
Ra DE GESTION DE L’UFP 1 UFE Bambama

-__ Construits et maintenus des structures de drainage appropriées pour collecter et
évacuer l'eau tout en évitant la dégradation des couches constitutives de la
chaussée, l'érosion des talus et l'apport de sédiments aux cours d'eau ;

-  Évités les perturbations de la végétation des rives des cours d'eau, des zones
tampon, des berges et du lit de la rivière, lors des travaux de construction ;

- Les parties prenantes (populations locales, ONG de conservation, administration
locale.) seront consultées lors de la planification des routes principales
d'exploitation.

2.3.4.1.4 Abattage contrôlé - tronçonnage

L’abattage contrôlé permet:

-__ d'augmenter au maximum la sécurité de l’équipe d’abattage ;

-__ d'obtenir un taux de récupération plus élevé (enlever les contreforts, éviter par
un meilleur abattage les casses et roulures) ;

- de diminuer autant que possible les dégâts au peuplement restant.

L'abattage se fera en conformité avec les règles d’abattage contrôlé. Une formation de
base sur les pratiques d’abattage contrôlé sera dispensée, et suivi d'évaluations et de
remises à niveau régulières, si nécessaire.

Les techniques de tronçonnage doivent être maîtrisées afin de limiter les pertes de bois.

Les règles de sécurité à appliquer sont :

- le port des équipements de protection (casque avec visière et protection
auditive, chaussures, gants) ;

- l'interdiction de rester à proximité de l’abatteur en action ;

- la signalisation des abattages en bordure de route.

2.3.4.1.5 Débusquage - débardage

Le débusquage se fera avec le souci d’occasionner le moins de dégâts possibles au
peuplement résiduel.

Le réseau de débardage fera l’objet d’une planification au cours de la phase de pistage,
avec notamment pour objectif de limiter l'érosion, de préserver le réseau
hydrographique et de protéger les arbres du peuplement résiduel.

Une attention particulière doit être portée au débardage et au débusquage en cas de
fortes pluies sur des sols mouillés, pour éviter une dégradation excessive du sol
(création d’ornières, compaction du sol, érosion).

Les règles de sécurité à appliquer sont l'interdiction de rester à proximité des
débusqueurs et débardeurs en action, ainsi que le port de gants, de chaussures de
sécurité et d’un casque de protection pour les élingueurs (ou les aides).

Les préconisations suivantes peuvent être formulées :

- Les pistes de débardage seront ouvertes de façon à ce que leur pente ne dépasse
pas 45 %. Sur les pistes en forte pente, des mesures spéciales seront prises pour
limiter l'érosion (scarification du sol, etc.) ;

46
Ra DE GESTION DE L’UFP 1 UFE Bambama

- Les layons de pistage doivent toujours être suivis, et les déviations inutiles et
raccourcis évités. Toutes les pistes ouvertes doivent être justifiées. Il est

recommandé de limiter la longueur des pistes de débardage à environ 1 500
mètres ;

- Les débusqueurs et débardeurs ne doivent pas pénétrer à l’intérieur des zones
sensibles ou dans les zones tampons (marigots, étangs, baïs, zone à forte pente,
ravines, zone d’affleurements rocheux, marécages) ;

- La traversée d’un cours d’eau se fera le plus possible perpendiculairement à
celui-ci, en évitant l'ouverture de pistes parallèles à celui-ci. En cas de besoin, des
buses seront construites, puis détruites après le passage de l'exploitation ;

-__ Les débardeurs et débusqueurs éviteront de blesser les arbres situés en bordure
des pistes de débardage, en particulier ceux marqués lors du pistage ;

- Les engins circuleront autant que possible pelles relevées, en évitant de laisser
trainer des longueurs de câbles inutiles lors de leurs déplacements en forêt.

2.3.4.1.6 Parc à bois

L'emplacement des parcs à grumes sera optimisé en fonction des besoins de capacité de
stockage, de la topographie (pente), de l’hydrographie locale (présence de cours d’eau),
du type de sol (préférentiellement dans les sols sableux) et de la densité de gros arbres.
Leur emprise au sol sera minimisée. Ils seront créés de manière à assurer un bon
drainage et à limiter les phénomènes d’érosion (légère pente, ouverture à distance
suffisante des cours d’eau).

2.3.4.1.7 Campements

La construction éventuelle de nouveaux campements sera précédée d’une analyse
intégrant notamment les objectifs suivants :

- réduire l'impact sur le peuplement forestier (superficie occupée par le

campement) ;

- éviter toute pollution des cours d’eau environnants et limiter l'érosion et la
sédimentation ;

- réduire les trajets à effectuer par les véhicules (réduction des consommations
d'hydrocarbures) ;

- limiter l'impact sur la faune, en évitant autant que possible les zones importantes
pour les grands mammifères ;

- limiter les usages concurrentiels de produits forestiers entre les résidents des
campements et les populations locales.

2.3.4.1.8 Formation

La société doit disposer d’un plan de formation professionnelle pour ses employés,
notamment les formations nécessaires pour l'application des mesures d'aménagement.
Le personnel doit être sensibilisé à la gestion forestière durable. Cette sensibilisation
sera notamment axée sur les actions suivantes :

47
Ra DE GESTION DE L’UFP 1 UFE Bambama

- la sensibilisation des agents à l'embauche ;

- l'édition de documents et la diffusion d'émissions internes TV ou radio sur
l'aménagement forestier durable et l'engagement de la ASIA CONGO INDUSTRIES vers la
certification forestière;

- l'édition de fiches techniques pour les postes de travail à fort impact
environnemental ou social.

2.3.4.2 Programme de gestion de la faune

Les mesures de gestion de la faune se résument en deux points :
- la conception et la mise en exécution du plan de zonage de chasse ;

- l'application de la législation et de la réglementation en matière de chasse.

2.3.4.2.1 Zonage de chasse

Trois types de zones de chasse seront à distinguer :

- les zones de chasse villageoise et des sites forestiers, utilisées par les
communautés locales, autochtones et les résidents allochtones ;

- les zones cynégétiques, utilisées par les communautés autochtones ou par la
chasse safari ;

- les zones interdites à la chasse.

Le plan de sondage sera élaboré en collaboration avec toutes les parties prenantes.
Pour l’ensemble des zones de chasse, les principales règles de gestion sont les suivantes:

. L'exportation de viande de brousse hors d’une zone de chasse est interdite ;
. Le contrôle des zones est effectué par les écogardes ;
. Les communautés autochtones peuvent exercer la chasse traditionnelle de

subsistance, dans les limites prévues par la loi, sur l’ensemble de l'UFE, à
l'exception des zones interdites à la chasse ;

. Toute chasse est interdite à moins de 500 mètres des baïs d'importance majeure;

. Toute activité de chasse et de transport de viande de brousse par les agents ou
les sous-traitants de la société ASIA CONGO INDUSTRIES est strictement
interdite.

48
Ra DE GESTION DE L’UFP 1 UFE Bambama

Tableau 22: Principales règles de gestion de la faune dans les différentes zones de

chasse de l’'UFE Bambama
Type de zones Acteurs Règles Contrôle
Information sur les
Chasse de pénétrations dans
: : subsistance des leurs territoires
Villageois et peuple pa À Le
os communautés Contrôle par le comité
indigène A :
villageoises et de chasse
peuples indigènes villageoise et les
écogardes

Habitants des sites
industriels et
peuples indigènes

Chasse de
subsistance de
l’ensemble des

Mesures de protection
pour limiter l’extension
d’un front de chasse :
contrôle périphérique

Zones de chasse communautés par les
villageoise écogardes
Comité de chasse | Chasse de | Accès contrôlé
ASIA CONGO | subsistance Suivi de la durabilité des
INDUSTRIES contrôlée pour les | prélèvements
employés ASIA | Information sur les
CONGO pénétrations dans
INDUSTRIES les zones par les
Nombres de | comités de chasse
chasses, de Contrôle strict par les
chasseurs et de | écogardes
munitions
réduits
Opérateur safari Chasse sportive | Contrôle par les
avec quotas de | écogardes
prélèvements
2 oëti Peuples indigènes | Chasse Information sur les
ones cynégétiques ue PURE
traditionnelle de pénétrations dans
subsistance des les territoires
communautés semi | Contrôle par les
nomades écogardes
Zones interdites Chasse interdite Contrôle selon

à la chasse

l'isolement de la zone
et l'importance de la
menace

2.3.4.2.2 Règles de circulation et de transport

Les principales règles de gestion sont les suivantes :

Le transport d'armes, de munitions et de viande de brousse dans tout véhicule motorisé
circulant dans l'UFE, sauf dans le cadre de l’activité de l’'USLAB et de la chasse contrôlée,
est strictement interdit.

49

Ra DE GESTION DE L’UFP 1 UFE Bambama

Les véhicules, les passagers et leurs bagages sont fouillés aux différents postes,
fixes ou mobiles de contrôle des écogardes.

Les axes stratégiques de circulation sont contrôlés par des barrières fixes.

. Les routes forestières non utilisées seront systématiquement fermées à la
circulation.

La circulation de nuit est interdite, sauf autorisation spéciale. Les heures de
circulations autorisées sont fixées par notes de service de la direction ASIA
CONGO INDUSTRIES.

2.3.4.2.3 Surveillance de la chasse et lutte anti-braconnage

Une unité de surveillance et de lutte anti-braconnage (USLAB), composée d'au moins 7
écogardes et 01 chef de patrouilles, contrôle l’UFE Bambama.

e La gestion de l'USLAB est confiée par le MEFDD à la société ASIA CONGO
INDUSTRIES ;

° Les écogardes seront recrutés parmi la population locale. Les écogardes doivent
suivre une formation initiale adaptée à leurs responsabilités et fonctions, et une
formation de recyclage annuelle ;

e _Les activités de contrôle et de lutte anti-braconnage sont définies dans un plan
d'actions trimestriel élaboré et suivi par les responsables de l’'USLAB ;

° Une analyse de l’activité réalisée pour réduire les menaces identifiées doit être
effectuée tous les trois mois.

2.3.4.3 Gestion des déchets

Des mesures spécifiques doivent être prises pour prévenir la pollution de
l'environnement par des produits chimiques.

La gestion des déchets les plus nocifs (filtres à huile et à gasoil, batteries, produits de
traitement des grumes, huiles usagées, etc.) doit faire l’objet d’une procédure spécifique
telle que précisée à l’article 55 de la Loi n° 003/91 sur la protection de l’environnement.

Pour prévenir la pollution des sols, des eaux de surfaces et des eaux souterraines, les
mesures environnementales préconisées consistent à :

- aménager des aires de rétention pour le stockage des hydrocarbures et
l'entretien des véhicules et engins ;

- récupérer les huiles usagées ;

- récupérer les filtres à huile dans des récipients étanches ;

- prendre des précautions lors du traitement du bois pour que les produits ne se
déversent pas au sol ;

- inclure une clause de récupération dans le contrat d'approvisionnement liant
l’entreprise au fournisseur pour le traitement ou le recyclage des huiles ;

- détourner les eaux des fossés de drainage vers une fosse de décantation, ou à
défaut vers une zone de végétation située à une distance minimale de 60 m;

- préférer l’utilisation de produits moins polluants lorsque cela est possible ;

- stocker les produits chimiques en fonction de leurs interactions potentielles,
dans des locaux aménagés à cet effet.

50
Ra DE GESTION DE L’UFP 1 UFE Bambama

3. MESURES DE GESTION ENVIRONNEMENTALE

3.1 Série de production

Durant la période de validité du présent plan quinquennal, la société ASIA CONGO-
Industries mettra l’accent sur la formation de ses ouvriers aux techniques d'exploitation à
faible impact. Les principaux thèmes concerneront :

- l’amélioration de la prospection en vue d’une meilleure appréciation des tiges à
exploiter (position, qualité) et d’une plus grande précision dans le positionnement
sur carte de la ressource et des obstacles ;

- la planification et la construction des routes de manière à avoir un réseau routier
aisant le compromis entre le coût et l'efficacité, en d’autres termes l'optimisation
du réseau routier en tenant compte des normes en vigueur en République du
Congo ;

- l'abattage contrôlé pour avoir moins de dégâts sur la végétation résiduelle et éviter
d’altérer la grume tout en assurant une plus grande sécurité des abatteurs et du
matériel ;

- le débardage avec pour but de causer peu de dommages à la végétation résiduelle et
de ne pas oublier les bois abattus ;

- le façonnage (éboutage, tronçonnage) pour valoriser la grume au maximum, etc.

3.2 Série de protection

Les écosystèmes fragiles ont été relevés dans le plan d'aménagement de l’UFE
Bambama. || s’agit essentiellement des zones humides (forets inondées en permanence, les
marécages) et les zones savanicoles.

Ces zones nécessitent d’être préserver en mettant l’accent sur l'interdiction formelle
de ne pas faire entrer des engins sur ces sites. Par ailleurs, bien que non soustraite de la
série de production, une attention toute particulière sera faite sur les rivières. A cet effet, le
long des rivières principales, une zone tampon de 30 mètres de part et d’autres sera exclue
de la superficie productive.

Dans le cadre de la protection contre l'érosion, Elle ne sera pas matérialisée sur le
terrain mais l’exploitation sera planifiée de manière à y éviter tout abattage d'arbres et
pénétration d'engins de débardage. De plus, la planification sous SIG et sur le terrain du
tracé des routes et des pistes de débardage mais aussi de l'implantation des parcs, se fera
de façon à éviter la proximité des rivières et les zones de fortes pentes.

Les franchissements des cours d’eau se feront de manière à limiter le déversement de
terre dans le lit de ceux-ci.

51
Ra DE GESTION DE L’UFP 1 UFE Bambama

3.3. Série de développement communautaire

Les mesures environnementales au niveau de cette série tiendront compte des futurs
empiètements agricoles. En effet, partout à travers le monde les surfaces forestières font
face à un empiètement, ce en raison de la fertilité des sols et donc les populations riveraines
au niveau de l’UFE Bambama auront toujours tendance à pénétrer dans la série de
production.

Pour toutes ces raisons, des techniques d’agroforesterie seront envisagées ceci afin
d’accroitre les rendements des spéculations, de stabiliser lesdites populations dans la série
de développement communautaire et surtout aussi de limiter les défrichements et contrôler
ainsi l’utilisation des terres.

La création du Conseil de concertation devra sans aucun doute solutionner tous les
aspects de problèmes liés aux mesures environnementales dans la série de développement
communautaire. Le Ministère en charge des forêts devra à cet effet diligenter la signature
d’un arrêté portant institution, organisation et fonctionnement du Conseil de concertation
de la série de développement communautaire de l’UFE Bambama.

Par ailleurs, pour atténuer l'impact du déboisement ayant prévalu à l'installation de
la base vie et aussi pour lutter contre l’érosion du sol des plants seront préparés et plantés
dans et autour de la base vie.

En outre, pour lutter contre l’infiltration des populations dans la série de production, il
sera créé autour de la base vie une zone agro forestière pour les ouvriers.

3.4. Série de recherche

Il est à noter que plusieurs activités seront menées dans la série de recherche
comme par exemple :

- l'ouverture ou le rafraichissement des layons (transects) par les layonneurs ;
- l'implantation des dispositifs de recherche pour certains usages ;
- la collecte des échantillons botaniques ;

- la réalisation des études relatives à la connaissance de l'écosystème de la zone ;
etc.

Dans ce contexte, un protocole précisant l'observation des mesures
environnementales dans la série de recherche sera défini par la Cellule d'aménagement.

52
Ra DE GESTION DE L’UFP 1 UFE Bambama

4.  MEUSRES DE GESTION DE LA FAUNE

4.1 Mise en place d’un système de gestion participative et définition de
zones de chasse autorisée dans la concession

Les riverains des villages situés dans la concession conservent certains droits d'usage
coutumiers sur leur territoire, dont la chasse à des fins de subsistance.

" Zone 1 - Chasse autorisée : série de production

Des droits traditionnels de chasse sont reconnus aux populations rurales pour satisfaire
leurs besoins individuels et communautaires, dans les limites de cette zone qui est
ouverte à la chasse traditionnelle (pour les espèces non protégées).

La chasse est également autorisée pour les employés (pour l’autoconsommation),
pendant leur temps libre et dans le respect de la règlementation en matière de chasse,
après concertation avec les villageois.

Une zone de chasse coutumière devra être définie pour chaque village. Cette
délimitation sera affinée en concertation avec les populations locales, au moment de
l'élaboration des Plans Annuels d'Exploitation. Des réunions et des visites de terrain
seront organisées avec des représentants de chaque village (au minimum une séance
par village) afin de cartographier les limites des zones revendiquées. Un agent des Eaux
et Forêts sera associé aux échanges organisés. Ces réunions seront aussi l’occasion pour
la société d'informer et sensibiliser les villageois sur les mesures de gestion de la faune
au sein de la concession.

Si la chasse est permise aux employés au sein de la concession, une zone de chasse
pourra être définie, idéalement située immédiatement autour du camp. Elle ne devra
pas être située à une distance de plus de 5 km de l'emplacement du camp, ni être
superposée à la série de conservation ou à une zone tampon d'un parc national. La
chasse pourra uniquement être effectuée à pied (sans l'aide de véhicules de la société)
et en dehors des heures de travail. Les limites de la zone devront être inscrites sur une
carte affichée à l'attention des travailleurs et matérialisées par des panneaux en forêt.

" Zone 2 - Chasse partiellement interdite : série de protection

Dans la série de protection, la chasse est strictement réglementée : seule la chasse
coutumière de subsistance est autorisée (pour les espèces non protégées).

" Zone 3 - Chasseinterdi: rie de conservation

Dans la série de conservation, la chasse est totalement interdite sur toute la durée
d'application du Plan d'Aménagement.

53
Ra DE GESTION DE L’UFP 1 UFE Bambama

4.2 Révision du règlement intérieur de la société

Le règlement intérieur de l’entreprise sera modifié, en concertation avec les syndicats,
de façon à y inclure notamment :

- l'interdiction du transport d'armes, pièces détachées d'armes, des munitions, de
viande de brousse et de chasseurs dans les véhicules de la société ;

- la définition des règles en matière de chasse applicables aux agents de la société ;

- les sanctions liées au non-respect des mesures concernant la gestion de la faune
sauvage inscrites dans le règlement intérieur.

Les mesures d'interdiction seront portées à la connaissance de l’ensemble du personnel
dès leur contrat d'embauche, et seront rappelées par voie d'affichage. Le respect du
règlement intérieur nécessite la mise en place des mesures de contrôle (fouille régulière
des véhicules).

Le respect du règlement intérieur concernant le transport d'armes et de viande de
brousse sera aussi imposé aux transporteurs indépendants.

4.3 Appui à la mise en place de l'USLAB

La société ASIA CONGO INDUSTRIES respecte la politique forestière du Congo basée sur
la gestion durable des forêts dont la conservation des écosystèmes forestiers et
notamment de la faune à la mise en place l’USLAB Tala Tala et Bambama. Cette unité a
pour mission de préserver la biodiversité en luttant contre le braconnage dans les deux
concessions en général et particulièrement dans l’UFE Bambama.

44 Contrôles aux points d'entrées de la concession

Conformément à la règlementation en vigueur, l'accès à pied sera autorisé, à l'intérieur
de la zone d'usage traditionnel ou coutumier.

La société ASIA CONGO INDUSTRIES appuiera financièrement l’USLAB et facilitera ses
actions sur l’ensemble de l’UFE, notamment pour la création de barrières permanentes
gardées sur les routes d’accès à la concession, au niveau desquelles seront effectués des
contrôles réguliers des véhicules et des personnes.

4.5 Fermeture des routes après exploitation de l'AAC

L'accès aux routes temporaires de chaque Assiette Annuelle de Coupe (AAC) sera fermé
définitivement après que l'administration forestière l'ait inspectée et ait acceptée la
fermeture de l’AAC. Les ponts temporaires et les drains seront retirés. Au niveau des
accès à l’AAC, un fossé sera creusé ou, à défaut, un tronc permanent et/ou une barrière
en terre positionnée.

4.6 Approvisionnement alternatif en viande
Pour limiter la pression de chasse dans la concession et alimenter le personnel en
protéines animales, un économat destiné aux salariés de la société sera mis en place. La

société veillera à ce que :

54
Ra DE GESTION DE L’UFP 1 UFE Bambama

- il y ait une certaine variété dans les types et les prix de la viande offerte ;

- l'approvisionnement soit continu, afin d'éviter toute rupture de stock ;

- la chaîne du froid soit assurée pendant la livraison et lors du stockage sur le

- la viande soit vendue à prix coûtant ;

- les activités d'élevage soient promues et développées aux communautés
locales situées à l’intérieur et en périphérie de l’'UFE.

5 ORIENTATIONS INDUSTRIELLES

5.1. Conditions nécessaires pour le développement industriel

Le développement industriel de l'outil de transformation de Cabosse, qui s'inscrit dans
un plan de développement de l’ensemble des industries de la société ASIA CONGO
INDUSTRIES, répondra aux critères suivants :

e Valorisation du maximum d'essences et de volume dans le respect des règles de
l'aménagement, en fonction des critères économiques de rentabilité ;

e Recherche du maximum de valeur ajoutée sur les produits commercialisés, en
tenant compte des contraintes qui surenchérissent les coûts, telles que
l'éloignement du port, le marché intérieur très faible, etc. ;

° Recherche de la valorisation de tous les sous-produits de l'export, soit en section
plus faible à l'export, soit sur le marché local ;

+ Marchéinternational favorable.

Il faut savoir que les flux du marché de bois et des produits dérivés de bois peuvent
changer en fonction :

- De l’évolution du marché international :
- De la disponibilité et la demande en bois tropical à travers la planète ;
- Du développement du marché de bois tropical sur le continent africain ;

- De la gestion écologique, économique et sociale du massif forestier.
5.2 Orientations sur le court et le moyen terme

Les investissements envisagés pour les prochaines années concernent notamment :

- l'amélioration de la qualité des sciages et de leur précision en améliorant les
machines ou en les remplaçant par des plus performantes. Le sciage de certaines
essences jusque là non intégrées dans la chaine de transformation sera entamée
même pour les bois dur et atteindra plus de 600 m par mois;

- l'augmentation de la capacité du matériel de deuxième et troisième
transformation du bois sera plus poussée tenant compte de la qualité du produit
final. Il sera destiné au marché domestique et externe;

55
Ra DE GESTION DE L’UFP 1 UFE Bambama

- l'amélioration du rendement matière en accroissant la récupération des produits
pour l'export ;

- la récupération et la capitalisation des déchets de bois et mise en place d’une
nouvelle unité de transformation;

- le comité de gestion des déchets sera créés et les fonds seront destinés au
développement socio-économique des localités riveraines de l’UFE Bambama ;

- la diminution des risques pour le personnel et l'allègement des efforts physiques
requis. La transformation des sciages produits à Matsendé devra être plus
poussée; les études, notamment technologiques et commerciales, montreront
quel type de produit est le plus rentable.

6. MESURES DE GESTION DU VOLET SOCIO-ECONOMIQUE

Les études socio-économiques réalisées dans et autour de l’'UFE Bambama ont
permis d'apporter un ensemble de propositions visant la mise en évidence des
questions sociales. Le plan de gestion concerne les aspects sociaux du plan
d'aménagement et a pour principal objectif de présenter les mesures sociales qui seront
développées par l'entreprise. A cet effet, tel que prévu par le plan d'aménagement de
l'UFE Bambama, deux types de mesures sociales seront développés :

+ Les mesures du volet « social interne », c’est-à-dire propres à la base-vie ;
e Les mesures du volet «social externe», c’est-à-dire adressées aux
populations villageoises riveraines.

La mise en œuvre du Plan de Gestion Sociale propre à la base vie d'ASIA CONGO
INDUSTRIES (ACI) repose essentiellement sur la constitution d'un dispositif de
concertation entre les employés et la direction générale d’ACI. La mise en œuvre du Plan
de Gestion Sociale externe par contre repose sur la constitution d'un dispositif de
concertation sur deux niveaux à savoir :

+ la plate-forme de concertation (Administration forestière, collectivités
locales et population riveraine) ;
° les réunions de concertations locales.

Toutes ces mesures sociales sont contenues dans le plan d'aménagement de l’UFE
Bambama.

56
Ra DE GESTION DE L’UFP 1 UFE Bambama

7. MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN DE GESTION

7.1. Rôles et tâches des acteurs dans la mise en œuvre de l'aménagement

Les différentes responsabilités et tâches des acteurs dans la mise en œuvre de
l'aménagement sont définies en détail dans le plan d'aménagement de l'UFE Bambama.
Bien que la principale responsabilité relève de la cellule d'aménagement, la synthèse
des tâches est :

- De suivre et contrôler de l'exécution du plan de gestion: évaluation de
l'application, de l'efficacité et de la pertinence de toutes les mesures prévues ;
- De préparer des rapports d'activités, des rapports techniques et rapports
annuels sur l’exécution du plan d'aménagement ;

- De suivre et de contrôler l'application des plans (volet production forestière) :
comparaison des possibilités prévisionnelles avec les récoltes réelles, adaptation
des coefficients de prélèvement et de commercialisation et autres études
relatives à la vérification ;

- De préparer les programmes d’exécution du plan d'aménagement et du plan de
gestion ;

-__ De préparer des plans de gestion des UFP, des plans annuels d'exploitation (PAE)
au niveau des AAC ;

-__ De cartographier des activités d'exploitation et d'aménagement par le SIG ;

- De veiller en matière technique de la gestion durable du massif forestier.

7.2. Contrôle de la mise en œuvre des documents de gestion (équipe
d'aménagement, mesures de gestion, etc.)

Le contrôle permanent de l'application des mesures d'aménagement sera assuré par la
Cellule d'Aménagement ASIA CONGO INDUSTRIES et un agent contrôleur (article 60 de
la loi N° 16-2000 du 20 novembre 2000, portant code forestier: Lorsqu'une unité
d'aménagement appartient à une collectivité locale ou territoriale ou fait l'objet d'une
convention d'aménagement et de transformation, la personne gestionnaire de cette unité
désigne un responsable de l'exécution du Plan d'Aménagement et l'administration des
eaux et forêts nomme un agent contrôleur).
Les contrôles portent sur les volets suivant le Plan d'Aménagement et le Plan de
Gestion :

- Application des mesures EFIR par le service d'exploitation ;

-__ Cartographie et traçabilité des produits forestiers ;

- Conformité avec la planification de l'exploitation forestière prévue par le Plan

d'Aménagement ;

57
Ra DE GESTION DE L’UFP 1 UFE Bambama

- Mise en œuvre des mesures de gestion de la faune, particulièrement la
responsabilité de la société ASIA CONGO INDUSTRIES.

- Mise en œuvre sociales, particulièrement la responsabilité de la société ASIA
CONGO INDUSTRIES.

7.3. Plan annuel d'exploitation

Conformément à la réglementation, (article 72 du décret 2002-437), un Plan Annuel
d'Exploitation (PAE), basé sur les résultats d'inventaires d'exploitation doit être transmis à
l'administration forestière chaque fin d'année pour la demande d'autorisation de coupe
annuelle de l'année suivante.

Ce PAE permet de préciser les règles de gestion à l'échelle de l'Assiette Annuelle de Coupe et
de suivre annuellement les travaux de mise en œuvre des mesures d'aménagement de la série
de production.

7.4. Audits

La société ASIA CONGO INDUSTRIES pourra réaliser des audits en interne ou en faisant
appel à des organismes externes (comme dans le cadre d’une démarche de certification,
par exemple). Ces audits et/ou contrôles internes pourraient être effectués chaque
année afin d'évaluer régulièrement l'application du Plan d'Aménagement. Ces audits
devront au minimum être effectués tous les 5 ans, à la fermeture de chaque Unité
Forestière de Production.

En outre, un comité de suivi sera créé afin d'évaluer tous les cinq ans la mise en œuvre
du Plan d'Aménagement. Ce comité pourra regrouper l'administration forestière, la
société ASIA CONGO INDUSTRIES, des représentants de la préfecture, des collectivités
locales, des populations locales et autres parties prenantes (ONG, etc.).

7.5. Bilans d'exploitation

Ce bilan portera notamment sur les points suivants :

e La comparaison des volumes estimés par l'inventaire d'aménagement par
rapport aux volumes réellement exploités sur l’'UFP 1;

e _Les résultats des programmes de recherche et de suivi ;

° Les mesures d'exploitation à impact réduit relative à l'extraction des bois ;
e Les mesures de gestion et de conservation de la faune ;

e _L’exécution des programmes sociaux ;

e Les investissements industriels ;

e Le coût de la mise en œuvre du plan d'aménagement (cellule aménagement,
programme de recherche, de protection de la faune, programmes sociaux).

7.6. Suivi post-exploitation (dégâts, qualité de l'exploitation, etc.)

58
Ra DE GESTION DE L’UFP 1 UFE Bambama

Un contrôle post-exploitation sera régulièrement effectué pour s'assurer du respect des
procédures d'exploitation (construction des routes, d’abattage, des ponts, tronçonnage
et débardage) et vérifier l'efficacité des équipes de terrain. Ceci permettra également de

mettre en évidence d'éventuels besoins en formation.

Puis l’analyse des dégâts de l'exploitation (abattage et débardage) sera en fonction du
nombre de tiges et du volume prélevés.

Les points de contrôle du suivi post-exploitation :

- Aspects environnementaux

e Sources de pollution;

- Sécurité

0 espects des arbres d'avenir;
° _Respects des espèces protégées ;
e _ Respects des zones tampons.

ort des tenues de travail ;

° Utilisation des outils adéquats.

- Aspects sociaux

0 espects des sites sacrés ;
° Zones tampons autour des villages.

- Aspects techniques

° _ Respects des consignes d’abattage ;

+ __Respects des consignes de tronçonnage ;

° _ Respects de la planification des réseaux des pistes.

8. CHRONOGRAMME DES ACTIVITES

Activités 2017 | 2018 | 2019 | 2020 | 2021 | Acteurs
Consulter la DDEFS sur les modalités | x DDEFS, ASIA
pratiques d'autorisation de coupe de la CONGO
possibilité en essences aménagées NDUSTRIES
Inventaire d'exploitation x x x x x ASIA CONGO
NDUSTRIE
Ouverture des limites x x x x x ASIA CONGO
NDUSTRIES,
MEFDD
Faire approuver la demande de coupe | x x x x x ASIA CONGO
annuelle par le MEFDD NDUSTRIES,
MEFDD
Application de la procédure x x x x x ASIA CONGO
d'identification des sites sacrés NDUSTRIES,
populations
locales

Appliquer et contrôler les procédures EFIR

59

Ra DE GESTION DE L’UFP 1 UFE Bambama

La construction des routes x x x x x ASIA CONGO
NDUSTRIES
L'abattage x x x x x ASIA CONGO
NDUSTRIES
Le débardage x x x x x ASIA CONGO
NDUSTRIES
Le débusquage /débardage x x x x x ASIA CONGO
NDUSTRIES
Informer régulièrement des différents acteurs
Les règles d'usage des séries | x x x x x ASIA CONGO
d'aménagement NDUSTRIES,
USLAB
Les règles de gestion des zones de |x x x x x ASIA CONGO
chasse NDUSTRIES,
USLAB
Signaler et matérialiser les limites des | x x x x x ASIA CONGO
zones de chasses avec les populations NDUSTRIES,
locales USLAB
Signaler et matérialiser les limites des | x x x x x ASIA CONGO
SDC avec les populations locales NDUSTRIES,
USLAB
Mener les campagnes d’information et | x x x x x MEFDD, ASIA
d'éducation pour les agents de la société CONGO
ASIA CONGO INDUSTRIES et les NDUSTRIES,
populations locales sur la législation en USLAB
matière faunique
Cibler et créer les barrières | x x x x x MEFDD, ASIA
permanentes à l'entrée des zones CONGO
potentiellement perméables par le INDUSTRIES,
braconnage USLAB
Contrôler les limites des différentes | x x x x x MEFDD, ASIA
séries d'aménagement et les éventuelles CONGO
activités illégales INDUSTRIES,
USLAB
Contrôler le respect des consignes de | x x x x x ASIA CONGO
sécurités par les agents de terrain INDUSTRIES

60

Ra DE GESTION DE L’UFP 1 UFE Bambama

CONCLUSION

Ce document technique est le premier plan de gestion quinquennal de l'Unité Forestière
de Production UFP 1 de l’UFE Bambama. Il est élaboré après la validation du plan
d'aménagement de l'UFE Bambama. Il fixe ainsi des prescriptions d'aménagement pour
les différentes subdivisions (Assiettes Annuelles de Coupe) de l'unité forestière de
production dès janvier 2017. A cet effet, ce plan de gestion quinquennal de l'UFP 1 est
conçu pour assurer à moyen terme la mise en œuvre du plan d'aménagement de l'UFE
Bambama dont la rotation est de 25 ans. La période relative à l'exploitation de l'UFP 1
est de 2016 à 2021, soit 5 années d'exploitation.

Il décrit les activités relatives à la mise en œuvre du plan d'aménagement de l’'UFE
Bambama. L'exploitation responsable du bois d'œuvre, le volet socio-économique sans
oublier les grandes orientations industrielles de la société ASIA CONGO INDUSTRIES.
Les volumes bruts annuels des différentes AAC sont à peu près constants en essences
objectif et leur superficie variable selon le potentiel du massif forestier. Il est donc
évident de déduire que la méthode d'aménagement utilisée pour la détermination des
possibilités des AAC de l’UFP 1 est la méthode par volume ou la méthode par contenu.

61
Ra DE GESTION DE L’UFP 1 UFE Bambama

Bibliographie

CIB, Août 2008, Plan de Gestion de l'Unité Forestière de Production N°1 de l'UFE
Pokola, République du Congo 47p.

IFO, novembre 2011, Plan de Gestion de l'Unité Forestière de Production N°2 de l'UFE
Ngombé 66p.
Loi N° 37 - 2008 du 28 novembre 2008 sur la faune et les aires protégées.

MINISTERE DE L'ECONOMIE FORESTIERE ET DE L'ENVIRONNEMENT. 2005.-
Normes nationales d'inventaire d'aménagement des ressources forestières en
épublique du Congo. Brazzaville, 70p

ASIA CONGO INDUSTRIES - GTGC- MEFDD, Juin 2015, Plan d'Aménagement de l'UFE
Bambama, République du Congo 260p.

62
